Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.499 Page 1 of 55




                Exhibit F         EXHIBIT F
                                  Page 101
       Case
12/30/2019     3:19-cv-02491-JLS-WVG    Document
                                   U.S. Marshals Service15-6    Filed
                                                         Defendants      01/07/20
                                                                    in Custody         PageID.500
                                                                               and Prisoner Management, Page 2 of 55



   Defendants in Custody and Prisoner Management
                                                                                                             Prisoners
     •   The U.S. Marshals Service houses and transports all federal prisoners from the time they
         enter federal custody until they are either acquitted or convicted and delivered to their
                                                                                                             Important
         designated federal Bureau of Prisons facility.
                                                                                                             Information:
     •   The Marshals Service assumes custody for all prisoners charged with a federal offense, no
         matter which agency made the arrest.                                                                Guidance on e-IGA
     •   Detaining federal prisoners is challenging in its diversity and complexity. For example, the        Procedures
         Marshals Service is responsible for:
                                                                                                             Protecting Our
           •   Taking DNA samples of individuals arrested by the Marshals for an FBI database
                                                                                                             Collective Interests
           •    Managing prisoners with terminal illnesses and contagious diseases

           •   Deciding whether to grant the transfer of prisoners to state or local authorities
               when ordered through state writs

   General Management Issues

     •   Public Defender's Handbook - Provided to assist the attorney when dealing with a fact
         witness.
     •   Prisoner Photographs - Guidelines on Publicity and Photography of Federal Prisoners

     •   Prisoner Marriages - Guidelines and Procedures

     •   Writs and Special Productions

     •   Bureau of Prisons - This website provides a variety of information including a directory of all
         federal prisons and community corrections centers, an inmate locator, inmate information and
         inmate programs/services.


   Medical Care

     •   The Marshals Service relies on state and local jails as well as Bureau of Prisons detention
         facilities to provide medical care inside the facilities. However, the Marshals Service is
         responsible for providing a secure escort and for paying for care when a prisoner must go to
         medical facilities in the local community.
     •   Health care standards utilized for prisoners and defendants in custody


   Custody and Detention

     •   Jail Recommended Practices - Suicide Prevention Program

     •   Federal Performance-Based Detention Standards

   Individuals who are arrested or detained for violation of federal statutes must be brought before a
   magistrate or judge for an initial hearing. After the hearing, prisoners may be released or
   remanded into the custody of the respective U.S. Marshal to stand trial. If convicted at the actual
   trial, it is the agency's responsibility to deliver the prisoner to an institution to serve the imposed
   sentence. Read more about detention services and management.

   The Marshals Service is dependent upon state or local governments for the provision of detention
   space and services for federal prisoners. In support of this requirement, agreements are
   established with local and state governments willing to provide detention space for federal
   prisoners. Further Guidance on e-IGA procedures

   Criteria used to evaluate fixed per diem rates based on actual and allowable costs will be in
   accordance with the Office of Management and Budget(OMB) Circular A-87, Cost Principles for
   State, Local, and Indian Tribal Governments. OMB Circular A-87 establishes principles and
   standards to provide a uniform approach for determining costs and will be strictly adhered to.




                                                                 EXHIBIT F
https://www.usmarshals.gov/prisoner/                                                                                                1/2
                                                                 Page 102
       Case
12/30/2019      3:19-cv-02491-JLS-WVG    Document
                                    U.S. Marshals Service15-6    Filed
                                                          Defendants      01/07/20
                                                                     in Custody         PageID.501
                                                                                and Prisoner Management, Page 3 of 55




                                                        EXHIBIT F
https://www.usmarshals.gov/prisoner/                                                                                    2/2
                                                        Page 103
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.502 Page 4 of 55




               Exhibit G          EXHIBIT G
                                  Page 104
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.503 Page 5 of 55




     U.S. Marshals Service
                     tv S


                                                      Fact Sheet
                                       Prisoner Operations
                                                         2019
    ►     The U.S. Marshals Service prisoner detention mission is a complex and multilayered function. The
          Marshals are responsible for preserving the integrity of the federal judicial process by overseeing all
          detention management matters for individuals remanded to U.S. Marshals custody.
    ►     The Marshals provide safe, secure and humane custody, housing, medical care and transportation
          for federal prisoners throughout the United States and its territories.



         Total obligations for federal prisoners in U.S. Marshals custody*                              $1.61 billion
         Prisoners escorted by USMS to court appearances and other required events                          934,074
         Total average daily detention population                                                            55,872
            • State and local facilities                                                                     36,313
            •   Federal Bureau of Prisons facilities                                                              9,705
            • Private facilities (contracted)                                                                     9,854
         Prisoners received                                                                                238,897
         Agreements with state and local governments for use of detention space                       approx. 1,100
         Contracts with privately managed detention facilities                                                   13
         Average daily prisoner detention cost                                                              $90.19
         *Funded by Federal Prisoner Detention appropriation (separate from U.S. Marshals Service appropriation)

    Prisoner Custody
     ►Individuals arrested for federal offenses are brought before a U.S. magistrate or U.S. district court
      judge for their initial court appearances. The court determines whether prisoners are to be released
      on bond or remanded to the custody of the Marshals to await trial. Generally, slightly more than 65
      percent of those arrested by federal agencies are detained at some point in the judicial process.
    ► The Marshals received approximately 239,000 individuals in fiscal 2018, or about 915 people a day,
      and escorted more than 900,000 prisoners, or 3,593 prisoners per day, to court appearances or for
      other matters in the 94 federal judicial districts in more than 300 court cities.
    I Upon conviction, the Marshals generally deliver prisoners to their designated Federal Bureau of
      Prisons institutions to serve their sentences. Prisoners who receive short-term sentences of 90 days
      or less may serve their sentences in U.S. Marshals custody.
    I The detention of federal prisoners presents diverse and complex challenges, including:
      • Locating detention space near federal courthouses to facilitate court proceedings and attorney
          access
      • Coordinating with federal, state and local authorities regarding the execution of writs, court
          orders and the transfer of prisoners
      • Separating multiple co-defendant prisoners from each other to ensure their safety and security
          and the effective operation of the judicial system
      • Managing prisoners with contagious diseases and chronic illnesses

                                                                                                  Office of Public Affairs
                                                                                                            April 3, 2019
                                                                                                   www.usmarshals.gov



                                                    EXHIBIT G
                                                    Page 105
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.504 Page 6 of 55



                                          U.S. Marshals Service Prisoner Operations, cont'd          2019


    Prisoner Housing
    I   The Marshals Service does not own or operate detention facilities but partners with state and local
        governments using intergovernmental agreements to house prisoners. Additionally, the agency
        houses prisoners in Federal Bureau of Prisons facilities and private detention facilities.
    ►   As both defense attorneys and prosecutors require routine access to prisoners, the Marshals
        attempt to house prisoners in close proximity to the judicial district in which they are prosecuted.
    ►   The Marshals annually review state, local and private detention facilities that house federal
        prisoners to ensure the safe, secure and humane care and custody of those prisoners.

    Prisoner Medical Care
    ►   The Marshals Service is responsible for ensuring medically necessary health care is provided to
        prisoners in its custody.
    ►   In fiscal 2018, the Marshals expended $95 million for prisoner medical services.
    ►   The agency is limited to paying Medicare rates for medical services provided to federal prisoners,
        per 18 U.S. Code § 4006.

    Media Requestsfor Prisoner Information, Interviews and Booking Photos
    ►   The Marshals Service does not disclose any personal information, court scheduling, transportation
        details or other inmate information, other than to verify an inmate is in federal custody.
    ►   Prisoner interview requests may be granted when there is no objection from the U.S. attorney or
        prosecutor of record, the presiding trial judge, the prisoner, the defense attorney, and the
        management of the detention facility where the prisoner is located. It is the responsibility of media
        representatives to obtain the aforementioned documentation in writing and provide it to the U.S.
        marshal, chief deputy U.S. marshal, or the Office of Public Affairs. Upon receipt of the required
        documentation, the U.S. Marshals will consider the request. Any prisoner interview requests of
        terrorism-related defendants must be approved, in advance, by the Federal Bureau of Prisons and
        DOJ National Security Division.
    ►   The Marshals generally do not release prisoner mug shots (booking photos)for privacy reasons.
        (For the policy, see www.usmarshals.gov/foia/policy.)




                                                                                            Office of Public Affairs
                                                                                                      April 3, 2019
                                                                                             www.usmarshals.gov



                                                 EXHIBIT G
                                                 Page 106
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.505 Page 7 of 55




               Exhibit H          EXHIBIT H
                                  Page 107
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.506 Page 8 of 55




                   United States Marshals Service
                    FY 2020 Performance Budget
                        President's Budget


            Federal Prisoner Detention Appropriation




                                March 2019




                                  EXHIBIT H
                                  Page 108
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.507 Page 9 of 55




    I.   Federal Prisoner Detention(FPD) Overview

    A.   Introduction

    The USMS Federal Prisoner Detention(FPD)appropriation provides housing, transportation,
    and care for Federal detainees housed in non-Federal detention facilities. The USMS requests a
    total of 27 positions, 27 full-time equivalent(FTE), and $1,867,461,000 for FPD in FY 2020.

                                      Federal Prisoner Detention

                                                                               Amount
                                                        Positions   FTE
                                                                               ($000)
               FY 2018 Enacted                             27        21       $1,536,000
               FY 2019 Continuing Resolution               27        27       $1,536,000
               FY 2020 Request                             27        27       $1,867,461

    The USMS is not requesting enhancements for information technology (IT). The request
    includes nine positions, nine FTE and $18,850,000 for base IT activities as reported in the
    Agency IT Portfolio Summary. The FPD account currently has one IT position. The nine
    positions reported in the Agency IT Portfolio Summary reflect all USMS FTE that support a
    detention function. The IT resources provide for support staff; hardware; applications providing
    access to electronic Intergovernmental Agreements (eIGAs), detention facility information,
    facility contract information, and prisoner movement; and an e-Gov site providing secure role-
    based access to detention information.

    Electronic copies of the Department of Justice's Congressional Budget Justifications and Capital
    Asset Plan and Business Case exhibits can be viewed or downloaded from the Internet using the
    Internet address: http://www.justice.gov/02organizations/bpp.htm.

    B.   Background

    The FPD appropriation pays for costs associated with the care and custody of Federal detainees
    in private, state, and local facilities. The sole purpose of the FPD appropriation is detention.
    The USMS is required to house all prisoners remanded to the custody of the Attorney General,
    and must ensure sufficient resources are available to house and care for its detainees.

    The USMS continues to refine and improve detention operations to be more cost-effective and
    more responsive to the requirements of the changing detention environment. Although
    fluctuations in the Average Daily Population(ADP)are largely outside of the USMS' direct
    control, the USMS continues to coordinate the acquisition of sufficient detention space in the
    most cost-efficient manner possible. This objective becomes more challenging in times when
    detention space availability is limited. The USMS continues to aggressively seek efficiencies;
    work with Federal, state, and local partners regarding bed space; and reduce contract
    costs. These measures also help contain detention expenditures.

                                                    1



                                              EXHIBIT H
                                              Page 109
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.508 Page 10 of 55




    Additionally, law enforcement and prosecutorial priorities directly impact USMS detention
    resource needs, as increases in arrests and prosecutions lead to increases in FPD's ADP. Linking
    law enforcement initiatives and detention funding requests is essential to provide the Congress
    with accurate population projections and budgetary resource needs.

    The FPD's budget requirement for any given fiscal year is always based on the most current
    infon-nation available regarding the detainee population at the time.

    Prisoner Population: The USMS experienced a decreasing detention population from FY 2011,
    when total ADP peaked at 61,701, through FY 2017. The declining Federal detention population
    over this six-year period was directly attributable to a decrease in the number of prisoners
    charged with offenses in Federal courts and to prisoners spending less time in detention.

    In addition, ongoing initiatives such as fast-track prosecution of selected offenses, expedited
    designation and transfer of sentenced prisoners to the Bureau of Prisons(BOP), and alternatives
    to detention have proven successful at reducing detention time, particularly during the post-
    sentencing period, and resulted in a substantial decrease in the detention population from peak
    levels.

    In April 2017, ADP reached a 13-year low. At that time, the monthly overall ADP was 48,779,
    including 39,000 detainees housed in non-federal space (for whom detention costs are paid for
    by the FPD appropriation). However, ADP has since increased at an unprecedented rate, even
    during months in which it has typically declined during recent years. At the end of February
    2019, non-federal ADP was 50,718 — an increase of 30 percent since April 2017.

    In the fourth quarter of FY 2017, the USMS began to see an increase in the number of prisoners
    received, particularly in immigration offenses. In FY 2018, the USMS received 113,646
    prisoners with immigration offenses, an increase of 94 percent from the 58,663 prisoners
    received in FY 2017. The USMS projects it will receive 104,637 prisoners with immigration
    offenses during FY 2019. For FY 2020, USMS projects it will receive 96,836 immigration
    offenders, a decrease of seven percent from FY 2019.

    Although the USMS anticipates and projects a further increase in immigration activities, the
    "zero tolerance" policy change has not significantly affected overall detention requirements
    beyond the initial increased estimate. This is because first-time immigration offenders facing
    criminal prosecution generally spend minimal time in USMS detention. The USMS projects it
    will receive 233,898 total prisoners during FY 2020, a decrease of approximately 2% from the
    237,363 prisoners projected for FY 2019. However, if zero tolerance implementation leads to
    future changes in prosecution, court operations, or adjudication patterns that require longer
    detention in USMS custody, costs for criminal detention attributable to this initiative could
    become significant.




                                                   2



                                             EXHIBIT H
                                             Page 110
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.509 Page 11 of 55




                                     USMS Average Daily Detention Population,
                                             FY 2010 through 2020




                                                                              A„.
                      2010       2011      2012      2013      2014      2015       2016      2017      2018      2019      2020

    * Data shown for FY 2019 and FY 2020 reflect FPD projections as of January 31, 2019. A11 other data shown arc FY actuals.


    Projecting the Prisoner Population: Projecting the ADP for the detention account is a
    challenging exercise due to the complexity and dynamic nature of the variables used to calculate
    projections. For example, detention projections are calculated using reliable trend analyses
    comprised of several leading indicators that are factored into the projection with a significant
    degree of accuracy, such as types of bookings, time in detention, law enforcement and attorney
    staffing levels. However, other influences (frequently established outside ofthe budget process)
    can also have substantial influence on detention needs, such as special law enforcement and
    prosecutorial initiatives. For this reason, population projections are in a fairly constant state of
    flux and require periodic adjustments. Despite the complexities of projecting the detention
    population, building the budget request using current patterns and trends keeps the budget in
    alignment with detention requirements.




                                                                         3



                                                                EXHIBIT H
                                                                Page 111
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.510 Page 12 of 55




                                         Average Daily Detention Population and
                                             Prisoners Received, by Offense
                                             Fiscal Year 2010 through 2020

                                     Total
       Fiscal       Total          Prisoners
        Year        ADP            Received          Irnrnigration           Drugs             Weapons             Other

     2010          59,487           211,032             82,977              30,253               8,335            89,467
     2011          61,701           210,822             84,341              31,087               8,090            87,304
     2012          60,467           207,433             91,527              28,937               8,590            78,379
     2013          59,219           222,504             98,027              28,382               8,305            87,790
     2014          55,170           204,633             82,178              24,525               7,578            90,352
     2015          51,777           196,662             71,402              24,970               8,365            91,925
     2016          51,316           197,498             68,743              26,921               9,248            92,586
     2017          50,492           186,471             58,663              25,603              10,300            91,905
     2018          55,826           238,897            113,646              25,467              11,995            87,789
     2019*         61,088           237,363            104,637              27,699              11,617            93,410
     2020*         62,159           233,898             96,836              29,142              11,758            96,162
    * Data shown for FY 2019 - FY 2020 reflect FPD projections as of January 31, 2019. All other data shown are FY actuals.


    Detention Population Forecasting Model: The USMS uses a statistical approach to predict
    detention needs. The Detention Population Forecasting Model incorporates factors such as
    population, demographic trends, number and type of criminal cases processed, average
    processing time per type of case, and authorized/requested positions of Federal law enforcement,
    U.S. Attorneys, U.S. District Court judges, and immigration judges. These factors allow for the
    development of impact scenarios that address proposed legislation, known DOJ law enforcement
    initiatives, and current activities. The USMS bases detention projections on past performance
    and behavior of the players involved. Any shift in behavior may alter the outcome.

    The detention population projection for FY 2020 is a particularly challenging assessment for the
    USMS. The long-term trend prior to FY 2011 reflected steady annual increases in the number of
    prisoners received, which translated directly to increases in the overall detention population.
    However,from FY 2011 to FY 2017, the number of prisoners received for prosecution
    significantly decreased and overall ADP decreased from 61,701 to 50,492. This decrease may
    have been due to factors such as reduced funding for Federal law enforcement agencies and
    changes in prosecutorial practices and priorities. Conversely, based on increases observed in
    FY 2018, it appears that the downward trend was temporary. Prosecutorial activity has
    substantially increased after this period of stagnation, particularly as a result of the change in
    Administration and prosecutorial priorities.


                                                                 4



                                                          EXHIBIT H
                                                          Page 112
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.511 Page 13 of 55




    As shown in the chart below, the primary drivers of detention expenditures are the number of
    prisoners booked by the USMS and the length of time those prisoners are held in detention.
    However, both of these factors are directly influenced by activities and decisions throughout
    Federal law enforcement components, U.S. Attorneys offices, and the Federal judiciary.
    Accordingly, the USMS regularly monitors — and tries to anticipate — changes in Federal law
    enforcement priorities and the number of on-board staff.



           Primary Drivers of Detention Expenditures

                                                                               - t111WW,
                                                                                       Eaffee




         Key
                                                                        r     Detention Expenditures


     Performance                     IdEL%.‘%."Fef          sft,"Vagetes—,
      Measures                           Average Daily Population                                                        Detention Cost
                                                                                                                     (Per Capita Detention Cost)
                                                                                                                     L--„
                                             ,1\mum5,
                         Prisoners          Prisoners Ordered                  Time-in-
      Leading            Received               Detained                      Detention                                   Medical Cost             Transportation
     Indicators                                                                                                                                         Cost
                                                                                                                           (Per Capita
                   .7=F:10riar
                                              •Pretrial Risk                                                              Medical Cost)
                    •Prosecutorial                                    *Short-term Sentenced
                                              Level(external)
                     Priorities                                       Prisoners                                                                *Prisoner Productions
                     •Law Enforcement                                 •Time, Sentencing-to-                                                    & Movements
                                                                                                      •Federal Bed
     Key Drivers     Initiatives                                      Designation                     Utilization       *Medical Services      •Jet Fuel Price Index
                     •LE0 Staffing                                *Time, Designation-to-                                Price Index            *Unleaded Gas Price
                                                                                                      •Private Bed
                     •AUSA Staffing                             0 Commitment                          Utilization       •Prescription Drug     Index
                                                                / -- In-District Movements                              Price Index             •GSA Mileage Rate
                     •Judges &                                                                         *Consumer
                     Magistrates                                    — Out-of-District Movements        Price Index                           il *Flight Hours
                                                                      •BOP Designation Practices     0 *Employment                             *Flight Hour Cost
                                                                        --In-district Designations     Cost Index
                                                                                                                                               *Flight Capacity
                                                                        --Out-of-District             •eIGA Rate                               Utilization
                                                                      Designations
                                                                ir0
                                                                4
                                                                      •JPATS Transportation
                                                                      Backlog
                                                                                                      Increases                                     .......-ii,,,-...




    Capital Improvement Program (CIP): The CIP is a comprehensive program used to address
    detention space needs in critical areas. The program offers various contractual vehicles to
    provide Federal funding to state and local authorities for the expansion, renovation, and
    construction ofjails or the acquisition of equipment, supplies, or materials in exchange for
    detention beds. The USMS has approximately 70 active CIP agreements that provide detention
    beds in critical areas. This program remains an essential tool in helping the USMS provide
    adequate detention beds in areas where space is limited. Due to recent decline in prisoner
    population, there has not been a need for additional bedspace. Currently, the USMS is
    revamping the CIP to better identify district needs and possible CIP projects.

    The program consists of two parts: the Cooperative Agreement Program(CAP)and Non-
    Refundable Service Charge Contract(NSCC). CAP provides Federal resources to select state
    and local governments to renovate, construct, and equip detention facilities in return for
    guaranteed bed space for a fixed period of time for Federal detainees in or near Federal court
    cities. The NSCC allows the USMS to directly contract with state and local governments
    providing up-front funding for renovation or construction ofjails to house Federal detainees in

                                                                                        5




                                                                            EXHIBIT H
                                                                            Page 113
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.512 Page 14 of 55




    IV. Program Activity Justification

                                                                         Estimate
                      Detention Services                   Direct Pos.                   Amount
                                                                           FTE
     2018 Enacted                                               27           21        $1,536,000
     2019 Continuing Resolution                                 27           27        $1,536,000
     Adjustments to Base and Technical Adjustments              0            0               $978
     2020 Current Services                                      27           27        $1,536,978
     2020 Program Increases                                     0            0           $330,483
     2020 Program Offsets                                       0            0                  $0
     2020 Request                                               27           27        $1,867,461

     Total Change 2019-2020                                     0            0           $331,461



     Detention Services
                                                                         Estimate
     Information Technology Breakout                       Direct Pos.                  Amount
                                                                           FTE
     (of Decision Unit Total)
     2018 Enacted                                               1            1            $10,515
     2019 Continuing Resolution                                 1            1             $9,138
     Adjustments to Base and Technical Adjustments              0           0              $9,712
     2020 Current Services                                      1            1            $18,850
     2020 Program Increases                                     0           0                   $0
     2020 Program Offsets                                       0           0                   $0
     2020 Request                                               1            1            $18,850

     Total Change 2019-2020                                     0           0              $9,712


    1.   Program Description

    Detention Services

    Detention resources provide housing, transportation, medical care, and medical guard services for
    federal detainees remanded to USMS custody. The FPD appropriation expends resources from the
    time a prisoner is brought into the USMS custody until criminal proceedings are terminated and/or
    the detainee is committed to BOP.


                                                  14




                                             EXHIBIT H
                                             Page 114
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.513 Page 15 of 55




    The Federal government relies on various methods to house detainees. The USMS acquires
    detention bed space for Federal detainees as effectively and efficiently as possible through:
       • Federal detention facilities, where FPD uses BOP facilities for which the Federal
         governrnent has already paid for construction and subsequent operation;
       • Intergovernmental Agreements(IGA) with state and local jurisdictions that have excess
         prison/jail bed capacity and receive a daily rate for the use of a bed;
       • private jail facilities where a daily rate is paid per bed; and
       • the Capital Improvement Program, which includes the CAP and the NSCC, where capital
         investment funding is provided to state and local govenunents for guaranteed detention
         bed space in exchange for a daily rate negotiated through an IGA.

    In certain high demand areas (e.g., the Southwest Border), DOJ has not been able to rely as much
    on IGAs and Federal facilities to meet housing requirements. For example, in 2018, Federal
    facility capacity accommodated only 17 percent of its detention population. By contrast, during
    FY 2000, Federal facilities housed approximately 30 percent of the USMS detention population.
    As less space in Federal facilities is available, DOJ has increasingly had to rely on the private
    sector.

    Detention Management Services Automation

    The USMS continues to facilitate efficiencies through process automation by identifying process
    automation opportunities, designing support solutions, and investing in IT infrastructure — when
    appropriate, integrating existing detention systems and services. The USMS' primary
    operational mission systems for Federal Prisoner Detention are the Justice Detainee Information
    System (JDIS) and Detention Services Network. The current configuration and support for these
    systems lack stability, scalability, centralization, and are no longer technologically sustainable.
    System capabilities do not meet current operational mission requirements effectively or
    efficiently. Moreover, the systems do not easily interface with external local, state, and Federal
    partners for complex data sharing.

    Capture Initiative: In FY 2016, the USMS began to integrate required IT solutions with existing
    systems to maximize the government's return on investment. Capture incorporates a
    comprehensive integration and improvement of all current USMS operational business and
    mission capabilities (automated and manual), a consolidation of operational data, and an
    improvement of operational business processes at headquarters and in the field.

    The transformation to implement Capture will be accomplished, in part, with a new web-based
    solution that enables user access from multiple platforms (i.e., desktops, tablets, and mobile
    phones) in a manner which is intuitive for each distinctive USMS line of business. These
    enhancements aim to streamline FPD operations and allow the USMS to leverage new
    operational efficiencies.

    Detention Services Network (DSNet): DSNet is a multifaceted, full-service internet site for the
    management of detention services and prisoner processing. The USMS' Prisoner Operations


                                                    15



                                               EXHIBIT H
                                               Page 115
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.514 Page 16 of 55




    Division(POD)administers the DSNet via programs that provide for the housing, transportation,
    and care of Federal prisoners throughout all 50 states and its U.S. territories. The web-based
    DSNet system optimizes national detention operations with well-established business practices
    that achieve cost effective, safe, secure, and humane confinement and transportation of prisoners.

    The DSNet system automates many of the processes required to manage prisoners while storing
    case information related to the "Arrest to Commitment" lifecycle. DSNet is the primary tool
    utilized by POD to manage detention services and supports the following specific functions:
       • Automation of the "sentence to commitment" process for Federal detainees
       • Management and procurement of private detention services via state and local
         intergovernmental agreements
       • Inspection and procurement of"bed space" for detention services
       • Approval of prisoner medical requests

    Modernization of DSNet will provide a comprehensive integration into the Capture initiative,
    further improving current USMS operational business and mission capabilities at headquarters,
    in the field, and with detention partners. Detention services offerings continue to be developed
    and implemented as detention needs arise. The DSNet site currently includes six modules:
    eDesignate, eMove, Electronic Prisoner Medical Record(ePMR), Electronic Intergovernmental
    Agreement(eIGA), Facility Review Management System (FRMS), and Detention Facility
    Review (DFR). DSNet deployment is planned for phase five in FY 2020.

    eDesignate: eDesignate is a secure, electronic, web-based system that automates the Sentence
    to Commitment(S2C) process by transferring data and documents electronically. eDesignate
    includes eMove, a transportation module that allows the USMS to submit movement requests
    electronically.

    Since 2008, eDesignate has been fully operational in all 94 U.S. Federal Court districts. It is the
    enterprise technology solution used by the U.S. Courts, USMS,and BOP for Federal prisoner
    designations and JPATS movement requests. eDesignate eliminates the paper process and
    creates a faster, more transparent, and effective workflow across agencies. Specifically,
    automated detainee data sharing for designation and movement eliminates redundant efforts,
    saves time, reduces errors, provides better visibility of the process, enables better problem
    resolution across agencies, and provides information necessary to manage more effectively.

    eDesignate enables the BOP to complete sentence computations and dispositions for designation
    or return to the USMS. Disposition is based on the sentence length: in the case of a short-term
    sentence, the USMS maintains custody of the detainee until the sentence is served; for longer
    sentences, the USMS prepares the prisoner for movement to the commitment location.
    eDesignate delivers the necessary documents and data in one complete package to the BOP via a
    secure system, which saves detention costs by enabling all agencies to monitor and provide
    relevant infon-nation to shorten the post-sentence process.

    Finally, eDesignate monitors performance objectives and metrics within and across agencies as
    well as gives managers the ability to watch and react to operational issues and trends. Managing

                                                     16



                                               EXHIBIT H
                                               Page 116
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.515 Page 17 of 55




    and monitoring the S2C process via eDesignate has reduced the average number of days
    detainees are in the S2C pipeline.

    eMove: In 2008, the USMS implemented eMove in all 94 USMS districts in cooperation with
    JPATS. eMove provides a seamless transition from eDesignate to complete the full automation
    of the S2C process. It gives the USMS the ability to submit and monitor web-based movement
    requests to JPATS and streamlines the workflow among participating agencies by fully
    automating the Federal detainee transportation request process, thereby reducing the time from
    designation to commitment.

    In February 2012, an eMove enhancement was released nationwide that enables districts to
    schedule and manage all in-district Judgment and Commitment(J&C)detainee moves. The
    module allows the USMS to submit routine out-of-district movement requests, such as Federal
    Writs, Attorney Special Requests, and Warrant of Removals, to JPATS. eMove enables districts
    to submit and manage all prisoner movement information seamlessly in one central system.

    The USMS now centrally manages in-district moves, which allows the USMS to develop
    performance objectives and measure the operational effectiveness of prisoner movement. With
    this monitoring capability, the USMS can identify movements that minimize time-in-detention,
    thus reducing detention costs.

    ePMR: ePMR was implemented in all 94 USMS districts in 2010 to provide a workflow for
    medical designations. The system streamlines and automates the approval process for requests
    for detainee medical services from USMS district offices to the Office ofInteragency Medical
    Services(OIMS). ePMR eliminated a paper-based request and approval system and provided the
    ability to automatically capture relevant detainee data from other agency systems.

    ePMR works seamlessly with existing systems and reduces the work associated with data entry,
    storage, and reduces costs associated with paper/printer usage. The electronic solution presents
    relevant data and documents in one complete package to OIMS at USMS headquarters at a single
    point in time. The system also provides feedback mechanisms across USMS offices for faster
    case resolution. Additionally, ePMR not only provides users within districts with a level of
    collaboration never before realized, but also enables managers to adjust workloads internally,
    monitor performance and audit status both internally and externally.

    eIGA: The USMS deployed the eIGA system in 2008 to manage its interaction with facility
    providers offering detention services. eIGA automates the application process by enabling a
    facility to provide essential information via a secure, web-based system and then provides the
    government with a reliable and justifiable structure for negotiation. The system streamlines the
    former paper-based process, tracks the negotiation between detention provider and the
    government, and provides audit and reporting tools.

    FRMS: The FRMS is a web-based application developed to facilitate, standardize, record, and
    report the results of Quality Assurance Review(QAR)perfon-ned on private facility contract
    performance. The system documents and produces a comprehensive QAR report that provides
    consolidated facility information and historic data. FRMS information ensures the adequacy and


                                                    17



                                              EXHIBIT H
                                              Page 117
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.516 Page 18 of 55




    sufficiency of services provided in non-Federal detention facilities that house Federal detainees.
    In 2008, FRMS received the Attorney General's Award for Information Technology Excellence
    based on its innovative concept, successful implementation, and continued program success.

    DFR: The DFR application module automates the review of non-Federal facility reviews. The
    application allows easy, standardized recording of review results, which then can be summarized
    into reports for USMS management's use.




                                                    18




                                              EXHIBIT H
                                              Page 118
            2. Performance Resources Table

                                                                  PERFORMANCE AND RESOURCES TABLE
             Decision Unit: Detention Services
                                                                                                                                                   Requested
             Workload / Resources($ in thousands)                             Target            Actual        Projected          Changes
                                                                                                                                                    (Total)
                                                                                                                             Current Services
             Note: Performance measures reflect amounts for                                                                  Adjustments and
                                                                          FY 2018              FY 2018        FY 2019                         FY 2020 Request
             base population.                                                                                                    FY 2020
                                                                                                                             Program Changes
             Total Average Daily Population                                    55,754            55,826           61,088            1,071              62,159
               State & Local Gov't(IGA)Facilities                              35,807            35,969           40,629             212               40,841
               Private Facilities                                               9,842             9,852           10,477            (407)              11,070
             Subtotal Non-Federal Facilities                                   45,649            45,820           51,106             805               51,911
             Federal Facilities(BOP)                                            9,788             9,663            9,615             408               10,023
             Non-Paid Beds                                                       317               342               367             142                  225

             Total Costs and FTE                                        FTE     Amount    FTE     Amount    FTE    Amount    FTE     Amount      FTE    Amount
             (Reimbursable: FTE are included, but costs are bracketed
                                                                         27 $1,536,000     21 $1,612,064     27 $1,536,000      0     $331,461    27 $1,867,461




Page 119
             and not included in totals)




EXHIBIT H
                                                                                                                              Current Services
             TYPE     STRATEGIC                                                                                               Adjustments and
                                               PERFORMANCE                FY 2018              FY 2018        FY 2019                          FY 2020 Request
             DOJ SG 3 OBJECTIVE                                                                                                   FY 2019
                                                                                                                             Program Changes
                                               Resources                FTE     Amount    FTE     Amount    FTE    Amount    FTE     Amount      FTE    Amount
              Program          Detention
                                Services       Detainee Housing &
               Activity                                                  27 $1,536,000     21 $1,612,064     27 $1,536,000      0     $331,461    27 $1,867,461
                                               Subsistence
             Efficiency     Per Day Jail Cost(Non-Federal)                      $84.51             84.49           $84.43             $2.68             $85.56
             Performance Health Care Cost Per Capita(Non-Federal)               $2,123            $2,082           $2,154           $276.00             $2,430
                         # Targeted Non-Federal Facility Reviews                    18                18               18                   0               18
             Performance
                         Completed*
             Outcome        Per Day Detention Cost                              $90.25             90.17           $90.37             $1.85             $92.22
                            # Targeted Non-Federal Facilities Meeting          18 of 18          18 of 18         18 of 18                  0          18 of 18
             Outcome
                            Minimum Standards




                                                                                          19
                                                                                                                                                                  Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.517 Page 19 of 55
                                                               PERFORMANCE MEASURE TABLE

            Strategic   Decision Unit: Detention Services
            Objective
                                                                      FY         FY         FY         FY
                        Performance Report and                                                                      FY 2018           FY 2019    FY 2020
                                                                     2014       2015       2016       2017
                        Performance Plan Targets
                                                                    Actual     Actual     Actual     Actual     Target     Actual     Target     Target
                        Efficiency    Per Day Jail Costs
                3.1                                                 $76.24     $79.24     $81.13     $83.54     $84.51     $84.49     $84.43     $85.56
                        Measure       (Non-Federal)
                        Performance   Health Care Cost Per Capita
                3.1                                                 $2,044     $2,168     $2,165     $2,208     $2,123     $2,082     $2,154     $2,430
                        Measure       (Non-Federal)
                        Performance # Targeted Facility Reviews
                3.1                                                   15         15         18         16         18         18         18         18
                        Measure     (Non-Federal)
                        Performance
                                    Per Day Detention Cost
                3.1     Measure:                                    $82.81     $85.59     $86.82     $89.34     $90.25     $90.17     $90.37     $92.22
                                    (Non-Federal)
                        Outcome




Page 120
                        Performance Targeted Non-Federal




EXHIBIT H
                                                                     100%       100%       100%       89%        100%       100%       100%       100%
                3.1     Measure:    Facilities(Private) Meeting
                                                                    15 of 15   15 of 15   18 of 18   16 of 18   18 of 18   18 of 18   18 of 18   18 of 18
                        Outcome     Minimum Standards




                                                                               20
                                                                                                                                                            Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.518 Page 20 of 55
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.519 Page 21 of 55




    The table below captures the categories of QARs and relative performance goals. All actively
    used IGA facilities receive an annual review utilizing the Detention Investigative Facility Report.

                                       Outcome Measure:
            Percentage of Targeted Non-Federal Facilities Meeting Minimum Standards
           Faclity        FY 2014   FY 2015   FY 2016       FY 2017      FY 2018        FY 2019   FY 2020

        Type     (ADP)Actual        Actual    Actual        Actual    Target   Actual   Target    Target

       Performance Goal: 100% Meet Minimum Standards

                           100%      100%      100%          88%      100%     100%      100%      100%
       Private      N/A
                            15        15        18            16        18       18       18        18

                 Large      100      100%      N/A           N/A       N/A      N/A      N/A       N/A
        IGA
                 > 480     N/A       N/A       N/A           N/A       N/A      N/A      N/A       N/A

                           100%      100%      100%          89%      100%     100%      100%      100%
            Total
                            15        15        18            16        18       18       18        18


    Performance Plan and Report:
    Measure: Number of Targeted Non-Federal Facilities Meeting Minimum Standards
    FY 2018 Target: 18
    FY 2018 Actual: 18




                                                       29




                                               EXHIBIT H
                                               Page 121
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.520 Page 22 of 55




    V. Program Increases by Item
    Item Name:                          Housing of USMS Detainees: Population Increase

    Budget Decision Unit:               Detention Services

    Organizational Program:             Prisoner Operations

    Program Increase: Positions 0     Agt/Atty 0 FTE 0 Dollars $330,483,000

    Description of Item

    The USMS requests an increase of $330,483,000 for costs associated with prisoner detention and
    care to fund additional bedspace needed for an increased detention population.

    Justification

    The USMS expends resources for detention from the time a prisoner is brought into its custody
    through termination of the criminal proceeding and/or commitment to the BOP. The size of the
    detainee population is dependent upon the number of arrests by federal law enforcement
    agencies and the length of time defendants are detained pending adjudication, release, or
    subsequent transfer to the BOP following conviction and sentencing. The USMS does not
    control the number of detainees who enter the system nor can it release detainees to stay within
    current available funding levels; therefore, projections can deviate significantly within a short
    amount of time.

    Between FY 2012 and FY 2017, the USMS experienced an unprecedented decrease in the
    detention population due to a declining rate of arrests/bookings combined with prisoners
    spending less time in detention. However, since April 2017, USMS has seen a sizable and
    continuous increase in both the number of prisoners received and resulting ADP, particularly
    related to immigration, weapons, and drug offenses.

    The USMS uses a Detention Population Forecasting Model to predict detention needs. In
    response to current trends, population projections reflect continued growth at a relatively
    accelerated rate, and the USMS believes that the current projection provides the best estimate
    based on available information. The requested resources will provide housing and care for
    federal detainees remanded to USMS custody.

    Impact on Performance

    Based on current and projected ADP estimates, the USMS will require additional funding to
    house federal detainees. Population increases from 2017 through 2019 have already created a
    significant strain on USMS resources during FY 2019. Both USMS and DOJ are committed to
    identifying and implementing cost mitigation and other measures that will manage the FY 2019
    situation within existing departmental resources. However, without this program increase, the
    USMS will be unable to afford to house all federal detainees in its custody in FY 2020.


                                                    30



                                              EXHIBIT H
                                              Page 122
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.521 Page 23 of 55




                                                                Funding

     Base Funding
                FY 2018 Enacted                      FY 2019 Continuing Resolution              FY 2020 Current Services

                                      Amount                                     Amount                               Amount
       Pos      Atty       FTE                      Pos      Atty     FTE                    Pos    Atty     FTE
                                      ($000)                                     ($000)                               ($000)

           27    1          21       $1,536,000       27         1        27    $1,536,000     27       0      27   $1,536,978


    Non-Personnel Increase

                                                                                        FY 2021                  FY 2022
                                                                     FY 2020        Net Annualization        Net Annualization
       Non-Personnel Item            Unit Cost       Quantity        Request       (change from 2020)       (change from 2021)
                                                                     ($000)              ($000)                   ($000)

      Housing of Detainees             N/A            N/A            $330,483                  $0                      $0

      Total Non-Personnel              N/A            N/A            $330,483                  $0                      $0


    Total Request for this Item

                                                                                                  FY 2021            FY 2022
                                                                  Non-                        Net Annualization  Net Annualization
   Category      Pos        Atty       FTE       Personnel      Personnel          Total     (change from 2020) (change from 2021)
                                                  ($000)         ($000)           ($000)           ($000)             ($000)

   Current
                     27          0       27         $4,555      $1,532,423      $1,536,978          N/A                     N/A
   Services

   Increases           0         0        0             $0       $330,483         $330,483           $0                      $0

   Total             27          0       27         $4,555      $1,862,906      $1,867,461           $0                      $0




                                                                     31



                                                             EXHIBIT H
                                                             Page 123
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.522 Page 24 of 55




                  Exhibit I        EXHIBIT I
                                   Page 124
            United States Marshals Service
            Prisoner Operations Division


                  USMS Detention Population, April 31, 2019


                                                                                                                                       Prisoners in Custody, March 31, 2019
                                                                                                                                                                                     Wating                     ADP        ADP April Average      Proportion
                                                                                                  ADP         Total         Waiting         Waiting        Waiting   Waiting         Release or                 FY2019     2019      Perdiem      of Total
                  Facility Name                               Facility City       Facility Type   FY2018      Population    Adjudication    Sentencing     J&C       Designation     Transfer      Other        (YTD)      (MTD)     April 2019   Population

                  ALL DISTRICTS                                                                    55,095          61,949         38,721        12,648       1,090         1,684          4,372      2,967        60,111      61,415     $85.07       100.0%
                  DISTRICT OF ALASKA                                                                    198           205             122             51         2              13             1           16       214          205    $168.74         0.4%
                  WEST-ANCHORAGE CORR COMPLEX (A              ANCHORAGE, AK       State/Local            73            72              46             16         1               3             1            5        76           75    $168.74
                  EAST-ANCHORAGE CORR COMPLEX(A               ANCHORAGE, AK       State/Local            68            75              SO             14         0               4             0           7         75           73    $168.74
                  FDC SEATAC                                  SEATTLE, WA         Federal                 3            10               4              0         1               5             0           0          8            9
                  ALL IGA FACILITIES UNDER 50 ADP                                                        54            48              22             21         0               1             0           4         56           48    $168.74

                  MIDDLE DISTRICT OF ALABAMA                                                            147           135              70             30         8               7            10           10       139          127     $51.12         0.2%
                  MONTGOMERY COUNTY DETENTION FA              MONTGOMERY, AL      State/Local            81            64              38             14         3               3             2            4        71           67     $48.00
                  MONTGOMERY MUNICIPAL JAIL                   MONTGOMERY,AL       State/Local            56            51              23             16         4               2             0           6         58           49     $48.00
                  ROBERT A. DEYTON DETENTION FAC              LOVEJOY, GA         Private                4              6               4              0         0              0              2           0          5            5    $130.79
                  ALL IGA FACILITIES UNDER S0 ADP                                                        6             14               5              0         1              2              6           0          6            6     $45.00

                 NORTHERN DISTRICT OF ALABAMA                                                           277           360             197             23        10              14            20       96           338          364     $42.63         0.6%
                 MORGAN CO JAIL                               DECATUR, AL         State/Local            58            91              52              7         4               5             1       22            98           95     $40.00
                 SHELBY COUNTYJAIL                            COLUMBIANA, AL      State/Local            50            47              28              2         3               0             0       14            54           55     $49.00
                 ALL IGA FACILITIES UNDER 50 ADP                                                        149           222             117             14         3              9             19       60           186          214     $42.17

                 SOUTHERN DISTRICT OF ALABAMA                                                           210           262             120             73        11              19            11       28           246          255     549.99         0.4%
                 BALDWIN COUNTY CORRECTIONS CEN               BAY MINETTE, AL     State/Local            63           104              62             24         4               5             1        8            93          101     $40.00
                 ESCAMBIA COUNTY DETENTION CENT               BREWTON, AL         State/Local            54            77              32             28         4               4             6        3            71           75     $45.00
                 ROBERT A. DEYTON DETENTION FAC               LOVEJOY, GA         Private                14            10               2              0         1               4             3        0            13           21    $130.79
                 ALL IGA FACILITIES UNDER 50 ADP                                                         72            71              24             21         2              6              1       17            68           58     $44.60

                  EASTERN DISTRICT OF ARKANSAS




Page 125
                                                                                                        325           394             325             33         1               3            19       10           380         397      $65.16




EXHIBIT I
                                                                                                                                                                                                                                                        0.6%
                 WEST TENN DET FAC                            MASON,TN            Private               117            83              63              5        0                1             9           5         80          85      $91.83
                 PULASKI COUNTY REGIONAL DETENT               LITTLE ROCK, AR     State/Local            92            81              69              6        1                1             1           3         74          80      $66.00
                  DALLAS COUNTY JAIL                          FORDYCE, AR         State/Local            11            69              59              6        0               0              2           0         65          69      $55.00
                 BOWIE COUNTY CORRECTIONAL CENT               TEXARKANA,TX        Pass-Thru             20             37              29              6        0               0              2           0         40          40      $79.86
                 TALLAHATCHIE COUNTY CORRECTION               TUTWILER, MS        Pass-Thru                             1               0              0        0               0              1           0          3           1      $54.68
                 ALL IGA FACILITIES UNDER 50 ADP                                                        85            123             105             10        0               1              4           2        117         122      $47.03

                 WESTERN DISTRICT OF ARKANSAS                                                           197           180              70             81        3               1             4        21           189         184      $57.95         0.3%
                 WASHINGTON COUNTY DETENTION CE               FAYETTEVILLE, AR    State/Local            51            73              24             35        2               1             4         7            71          77      $62.00
                 ALL IGA FACILITIES UNDER 50 ADP                                                        146           107              46             46        1               0             0        14           119         107      $55.03

                 DISTRICT OF ARIZONA                                                                4,203           4,796          3,017         1,009        105              137         498         26         4,643        4,817    $110.94         7.7%
                 CENTRAL AZ DETENTION FACILITY                FLORENCE, AZ        Private           3,544           3,956          2,447           900         89              113         380         24         3,958        3,957    $116.05
                 FCI TUCSON                                   TUCSON, AZ          Federal             287             279            132           107         13               8             18           1        282          287
                 SAN LUIS REGIONAL DETENTION FA               SAN LUIS, AZ        Pass-Thru           120             178            140             0          2              10             25           1        122          172     $92.48
                 LA PAZ COUNTY SHERIFF ADULT DE               PARKER, AZ          State/Local           73            147            116             0          1               3             27           0         89          135     $60.00
                 CIBOLA CO JAIL                               MILAN, NM           Pass-Thru             43              0              0             0          0               0              0           0         52           45     $68.91
                 GRAHAM COUNTY ADULT DETENTION                SAFFORD, AZ         State/Local            7             80             37             0          0               0             43           0         51           56     $53.00
                 ELKO COUNTY JAIL                             ELKO, NV            State/Local           58             60             56             0          0               2              2           0         48           85     $65.00
                 NV SOUTHERN DETENTION CENTER                 PAHRUMP, NV         Private               28             50             49             0          0               0              1           0          8          50     $110.65
                 ALL IGA FACILITIES UNDER 50 ADP                                                        32             46             40             2          0               1              2           0         30          30      $69.15

                 CENTRAL DISTRICT OF CALIFORNIA                                                     1,091           1,161             806          200         11              14             55       64         1,163        1,185    5107.38         1.9%
                 MDC LOS ANGELES                              LOS ANGELES, CA     Federal            652              514             353           89          5               2             22       37           605         527
                 SANTA ANA JAIL                               SANTA ANA, CA       State/Local         207             280             195           70          2               2              4        6           257          288   $105.00
                 SAN BERNARDINO CENTRAL DETENTI               SAN BERNADINO, CA   State/Local         194             256             185           33          3               7             13       13           246          266   $109.00
                                                                                                                                                                                                                                                                       Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.523 Page 25 of 55




                 FCI VICTORVILLE MED                          VICTORVILLE, CA     Federal                              69              41            3          1               3             13        6            13           70


                                                                                                                                                                                                                                                               Pagel
            United States Marshals Service
            Prisoner Operations Division


                  USMS Detention Population, April 31, 2019


                                                                                                                                           Prisoners in Custody, March 31, 2019
                                                                                                                                                                                          Wating                       ADP          ADP April Average         Proportion
                                                                                                  ADP          Total            Waiting        Waiting         Waiting    Waiting         Release or                   FY2019       2019      Perdiem         of Total
                  Facility Name                               Facility City       Facility Type   FY2018       Population       Adjudication   Sentencing      J&C        Designation     Transfer        Other        (YTD)        (MTD)        April 2019   Population

                  USP LOMPOC                                  LOMPOC, CA          Federal                  1                1              0              0           0              0               1            0             1            1
                  MCC NEW YORK                                NEW YORK, NY        Federal                                 0                0              0           0              0               0            0             1
                  ALL IGA FACILITIES UNDER 50 ADP                                                        37              41               32              5           0              0               2            2            39           33      $143.57

                  EASTERN DISTRICT OF CALIFORNIA                                                        588             648              487             74           4              22              39           19       654           646        $116.16          1.1%
                  SACRAMENTO COUNTY JAIL                      SACRAMENTO, CA      State/Local           228             247              210             16           3               4               3           11       244           244        $120.00
                  FRESNO COUNTY JAIL                          FRESNO, CA          State/Local           176             180              153             18           1               1               2            3       189           180        $125.00
                  KERN COUNTY SHERIFF'S OFFICE                BAKERSFIELD, CA     State/Local            87             105               61             37           0              1                2            4       102           102        5120.00
                  NV SOUTHERN DETENTION CENTER                PAHRUMP, NV         Private                43              57               12              0           0             16               28           1            61           65      $110.65
                  WAYNE BROWN CORRECTIONAL FACIL              NEVADA CITY, CA     State/Local            51              49               45              2           0              0                1           0            54           50       570.00
                  CENTRAL AZ DETENTION FACILITY               FLORENCE, AZ        Private                                 2                0              0           0              0                2           0
                  WEST TENN DET FAC                           MASON,TN            Private                                   1              1              0          0               0                0           0
                  ALL IGA FACILITIES UNDER 50 ADP                                                          3                7              5              1          0               0                1           0             4            5       $65.80

                  NORTHERN DISTRICT OF CALIFORNIA                                                       302             368              291             21           5              5               13       33           366           273        $120.74         0.6%
                  GLEN DYER FACILITY                          OAKLAND, CA                               193             252              205             13           3              4               11           16       194           189
                  SANTA RITA CO JAIL                          DUBLIN, CA          State/Local            84              96               69              8           2              1                2           14        70            68
                  ALL IGA FACILITIES UNDER 50 ADP                                                        24              20               17              0          0               0                0           3         16            16        $100.56

                  SOUTHERN DISTRICT OF CALIFORNIA                                                   2,762              2,865           1,698             747         34             175          189              22     2,906         2,882        $142.67         4.8%
                  MCC SAN DIEGO                               SAN DIEGO, CA       Federal             777               808              508             213          2             34            38              13       732           779
                  WESTERN REGION DETN FAC                     SAN DIEGO, CA       Private               660             628              504              79          9              9               22           5        675           676        $178.89
                  OTAY MESA DETN CTR                          OTAY MESA,CA        Private               453             343              187             131          6             12                4           3        468           349        $159.40
                  SAN LUIS REGIONAL DETENTION FA              SAN LUIS, AZ        Pass-Thru             398             400              363              28          1              3               5            0        397           389         $92.48
                  FCI VICTORVILLE MED                         VICTORVILLE, CA     Federal                               352               39             100         12             89           111              1        214           367




Page 126
EXHIBIT I
                  ORANGE COUNTY - CENTRAL JAIL C              SANTA ANA, CA       State/Local           149             120                6             104          2              6             2              0        145           112        $120.00
                  SANTA ANA JAIL                              SANTA ANA, CA       State/Local            87             102                7              69          1             20             5              0        123           101        $105.00
                  IMPERIAL COUNTY SHERIFF"S OFF               EL CENTRO, CA       State/Local            78              42               41               0          0              0               1            0         57            44         $73.70
                  CENTRAL AZ DETENTION FACILITY               FLORENCE, AZ        Private                60               0                0               0          0              0               0            0         14
                  NV SOUTHERN DETENTION CENTER                PAHRUMP, NV         Private                 1               0                0               0          0              0               0            0            9
                  JEFFERSON COUNTY DOWNTOWN JAIL              BEAUMONT,TX         Pass-Thru                               1                1               0          0              0               0            0
                  MDC LOS ANGELES                             LOS ANGELES, CA     Federal                                 1                1               0          0              0               0            0
                  ALL IGA FACILITIES UNDER 50 ADP                                                        96              68               41              23          1              2               1            0            71           65      $119.00

                  DISTRICT OF COLORADO                                                                  239             398              221             99          4               5           44           25           390           388         $74.19         0.6%
                  AURORA DETENTION FACILITY                   AURORA, CO          Private                72              57               30             21          1               1                1           3         67              60       574.72
                  FCI ENGLEWOOD - DETENTION                   LITTLETON, CO       Federal                 6             190              111             43          1               2               25           8          8               5
                  FCI FLORENCE                                FLORENCE, CO        Federal                 1               3                0              0          0               0                0        3             2               3
                  USP FLORENCE HIGH                           FLORENCE, CO        Federal                                 0                0              0          0               0            0            0             1
                  ALL IGA FACILITIES UNDER 50 ADP                                                       159             148               80             35          2               2           18           11           153           148         $73.98

                  DISTRICT OF CONNECTICUT                                                               254             303              229             49          1               4           16               4        286           298       $109.39          0.5%
                  WYATT DET FAC                               CENTRAL FALLS, RI   State/Local           203             225              176             41          1               2            3               2        233           225       $114.87
                  MDC BROOKLYN                                BROOKLYN, NY        Federal                 4              12                0              0          0               1           11               0          6            10
                  FDC PHILADELPHIA                            PHILADELPHIA,PA     Federal                                 1                0              0          0               0            0               1          1             1
                  NE OHIO CORR CTR                            YOUNGSTOWN,OH       Private                                 1                0              0          0               0            1               0
                  ALL IGA FACILITIES UNDER 50 ADP                                                       44               64               53              8          0               1            1               1            43           62      $89.18

                  DISTRICT OF COLUMBIA,DISTRICT COURT                                                   573             387              304             34          11              3           12           17           367           387         $98.69         0.6%
                  DC JAIL                                     WASHINGTON, DC      State/Local           160             222              187             16           7              0            4            8           198           217
                  PIEDMONT REGIONAL JAIL ATHORIT              FARMVILLE, VA       State/Local            31              49               36              4           3              1            0            5            53            57        $53.00
                  FDC PHILADELPHIA                            PHILADELPHIA, PA    Federal                                 1                1              0           0              0            0            0
                                                                                                                                                                                                                                                                                    Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.524 Page 26 of 55




                  ALL IGA FACILITIES UNDER 50 ADP                                                       411             140               95             16           2              3           12            6           144           135        576.13

                                                                                                                                                                                                                                                                            Page2
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.525 Page 27 of 55




                 Exhibit J         EXHIBIT J
                                   Page 127
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.526 Page 28 of 55




                                   EXHIBIT J
                                   Page 128
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.527 Page 29 of 55




                                   EXHIBIT J
                                   Page 129
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.528 Page 30 of 55




                                   EXHIBIT J
                                   Page 130
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.529 Page 31 of 55




                                   EXHIBIT J
                                   Page 131
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.530 Page 32 of 55




               Exhibit K           EXHIBIT K
                                   Page 132
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.531 Page 33 of 55




                            Us.Im 'gra on
                            and Cus oms
                            Enforcement


                                     STATEMENT

                                          OF

                                  Matthew T. Albence
                                    Acting Director


                 U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
                    U.S. DEPARTMENT OF HOMELAND SECURITY



                                       Regarding
                     The Fiscal Year 2020 President's Budget Request




                   UNITED STATES HOUSE OF REPRESENTATIVES
                        COMMITTEE ON APPROPRIATIONS
                    SUBCOMMITTEE ON HOMELAND SECURITY

                                    July 25, 2019
                       Rayburn House Office Building, Room 2007




                                     EXHIBIT K
                                     Page 133
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.532 Page 34 of 55




                                            INTRODUCTION

     Chairwoman.Roybal-Allard, Ranking Member Fleischmann, and distinguished Members of the
     Subcommittee:

              As you are aware, the United States is currently facing an unprecedented border security
     and humanitarian crisis at the southwest border. Over the past year, the number of aliens
     apprehended at or near the southwest border has increased significantly. From October 1, 2018,
     to June 30, 2019, enforcement actions on the southwest border reached 780,633—an increase of
     103% over the prior fiscal year (FY). The increase of aliens arriving in the country has strained
     U.S. Customs and Border Protection(CBP)to a breaking point. As Acting Secretary McAleenan
     recently testified, supplemental funding provided to the Department of Homeland Security(DHS)
     in the recent supplemental funding package has been used to address the urgent humanitarian needs
     at the border, helping to free up CBP officers to return to their front-line duties.

            Today, however, I am here to address other parts of the immigration system that remain in
    desperate need ofresources and funding, as well as to highlight the need for legislation that would
    help put an end to the current border crisis once and for all. The fact is, the majority of aliens
    encountered at or near the border are released into the interior ofthe United States pending removal
    proceedings before the Department of Justice's(DOJ) Executive Office for Immigration Review
    (EOIR)—which currently has a backlog of more than 900,000 cases and growing. The women
    and men of U.S. Immigration and Customs Enforcement(ICE) are responsible for managing these
    cases, as well as those ofthe more than 3 million aliens currently on ICE's docket. As I will further
    discuss, many aliens do not appear for removal proceedings, violating the terms of their release
    including the teens of the Alternatives to Detention(ATD)program— or fail to comply with the
    removal orders issued by EOIR. The result requires a strong interior enforcement component that
    lends certainty to lawfully issued orders from Immigration Judges. If we only enforce our
    immigration laws at the border and fail to provide adequate resources to ensure those who have
    entered illegally proceed through the immigration process and, if ordered removed, are actually
    removed, the entire system will break down.Such failure will continue to serve as a magnet for
    additional aliens to illegally enter the country.

             With this in mind, I come to ask for your assistance in providing ICE the funding it
     desperately needs to address not only the humanitarian crisis, but the also enforce our Nation's
     immigration laws. The FY 2020 President's Budget for ICE includes $8.8 billion in discretionary
     funding, reflecting a $1.2 billion increase from the FY 2019 enacted budget. Additionally, the
     Budget estimates $527.4 million in budget authority derived from mandatory fees, bringing total
     estimated ICE spending authority to $9.3 billion. This increase in funding is critical for ICE to
     meet its diverse mission needs. The FY 2020 Budget will support current efforts and enable ICE
     to invest in much needed areas: immigration enforcement, custody and care of the detained
     population, transportation and processing of aliens, criminal investigations, dismantling
     transnational criminal organizations, particularly those responsible for smuggling drugs and
     people into our country, workforce expansion and training, and the information technology needed
     to meet the security challenges of the 21st century.

             Additionally, I would also like to highlight urgent legislative changes needed by DHS. To
     be clear, this budget request provides the necessary funding and resources for ICE to address the
     symptoms of the crisis. Legislative changes are the only viable option to swiftly put an end to the
                                                      2


                                               EXHIBIT K
                                               Page 134
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.533 Page 35 of 55




     current crisis, reducing the victimization of migrants looking for a better life, and starving the
     cartels and the transnational criminal organizations of a major segment of their illicit enterprises.
     Absent these reforms, current laws will continue to be exploited and the pull factors they create
     will only result in more illegal immigration. For the safety and security of our country we implore
     you:

                • Terminate the Flores Settlement agreement and clarify the government's
                  detention authority with respect to alien minors, including minors detained as part
                  of a family unit.
                • Arnend the Trafficking Victims Protection Reauthorization Act(TVPRA)to
                  provide for the prompt repatriation of any Unaccompanied Alien Children
                  (UACs)who are not victims of human trafficking and who do not express a fear
                  of return to their home country and provide for similar treatment of all UACs
                  from both contiguous or noncontiguous countries to ensure they are swiftly and
                  safely returned to their countries of origin.
                • Address the credible fear standard—a threshold standard for those subjected to
                  expedited removal to be able to pursue asylum before the immigration courts.
                  The current standard has proved to be ineffective in screening out those with
                  fraudulent, frivolous, or legally insufficient claims.

                                 ENFORCING IMMIGRATION LAWS

             ICE's immigration enforcement efforts are led by the more than 6,000 law enforcement
     officers of Enforcement and Removal Operations(ERO). ERO's deportation officers enforce
     our nation's immigration laws by identifying, arresting, detaining, and removing illegal aliens.
     To ensure the national security and public safety of the United States and the faithful execution
     of the immigration laws passed by Congress, ICE officers may conduct targeted enforcement
     actions against any removable alien who is present in violation of immigration law. Despite
     what is often sensationally misreported, these are not indiscriminate "raids" or "sweeps"; instead,
     ERO's operations are carefully planned, based on person-specific intelligence-driven leads,
     focusing on those who represent a public safety threat as well as those who have received a
     lawfully issued order of removal from an immigration judge (11). Approximately 90 percent of
     ERO's administrative arrests in the interior of the country are of aliens that have prior criminal
     convictions, face pending criminal charges, are immigration fugitives, or have been previously
     removed from the country and have illegally reentered, the latter of which is a federal felony that
     ICE prosecutes thousands oftimes per year.

             While ICE's immigration enforcement is focused on the interior, the current situation at
     our border directly impacts this agency and its resource requirements in numerous ways. CBP's
     780,633 encounters include more than 390,000 members of family units and 63,000
     unaccompanied alien children (UAC)—this represents 63 percent of all southwest border
     encounters in FY 2019 year-to-date. Notably, in the last few months, ICE has been forced to
     release more than 215,000 members of family units into the interior of the United States due to
     the Flores Settlement Agreement. The majority of individuals encountered now originate from
     the three countries of Central America known as the Northern Triangle, which includes
     Guatemala, Honduras, and El Salvador. These changes in demographics are significant because,
     unlike single adult migrants from Mexico who previously accounted for the majority of those
     attempting to cross the border illegally, family units and UAC from Central America cannot be
                                                      3


                                               EXHIBIT K
                                               Page 135
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.534 Page 36 of 55




     swiftly repatriated, which means current arrivals from these groups are further exacerbating the
     already extensive backlog across our immigration system to a greater extent than ever before.

            Typically, when an alien is apprehended by CBP, they are transferred to .ICE custody
     pending removal proceedings. However, ICE's resources have been overburdened by the record
     numbers of CBP apprehensions at the southwest border and Congress' repeated failure to fund
     ICE detention and transportation requirements at .ICE requested levels, despite the demonstrated
     need for these resources.

            Further, the crisis on the border has impacted ICE's interior enforcement mission,
    particularly with regard to criminal aliens. Resources dedicated to removing dangerous criminals
    from the street have necessarily been redeployed to manage the increased workload stemming
    from the border surge, resulting in an over 14% decrease in criminal alien arrests this FY.
    Additionally, ICE has reassigned members of Fugitive Operations teams to manage detained
    dockets or to help respond to the border crisis. The failure of Congress to increase funding for
    Fugitive Operations teams over the course of several years, has created a large strain on ICE's
    ability to effectuate arrests of specific aliens who have failed to comply with removal orders or
    with release conditions, including those who have absconded while on ATD.

             Moreover, Homeland Security Investigations has reassigned hundreds of special agents
     and intel analysts to border patrol facilities to ferret out fraudulent family units and UAC,to
     reduce the victimization of children stemming from the cartels and smuggling organizations
     making hundreds of millions of dollars on the suffering and desperation of others.

            The influx at the border has especially strained ICE's detention resources. As of July
    2019, ICE is currently detaining over 53,000 single adults, and there are approximately 8,000
    single adults in CBP custody awaiting processing or transfer to ICE custody. Comparing FY
    2019 year-to-dater with FY 2018 year-to-date, there has been a 79% percent increase (184,461 to
    330,049) in intakes resulting from CBP apprehensions and an almost 11 percent decrease
    (121,095 to 107,923) in intakes resulting from ICE arrests. In FY 2019 year-to-date,2 75 percent
    ofICE's intakes stem from a CBP apprehension, and 89 percent of those arrested by ICE have
    criminal convictions or pending criminal charges. Ofthe small fraction of the current detained
    population that was not apprehended by CBP and do not have a criminal history, many are
    foreign fugitives, known or suspected gang members, or have violated the terms of their
    enrollment in ICE's ATD program.

             Based on increased enforcement activity on the border and the need to ensure interior
     enforcement, additional ICE detention capacity is necessary. Specifically, the budget includes
     nearly $2.7 billion to expand detention capacity to support an average daily adult population of
     51,500 aliens and an average daily family population of 2,500, for a total of 54,000 beds. The
     budget also includes transportation costs commensurate to the requested detention population
     and flow of UACs, as well as funding for the ATD program to increase the number of enrolled
     participants to 120,000. Given the current apprehension rates, ICE is focusing on expanding
     both detention capacity and ATD enrollment capacity to avoid releasing individuals who are



     1 Through the end of June 2019.
     2 As of July 13, 2019.
                                                     4


                                               EXHIBIT K
                                               Page 136
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.535 Page 37 of 55




     subject to mandatory detention, have a criminal history, or pose a public safety or a flight risk,
     and to better manage both the detained and non-detained dockets.

            ICE cannot abandon its interior enforcement mission. The perceived lack of interior
     enforcement is a major driving force behind the current crisis, and DHS cannot secure the border
     without simultaneously ensuring strong interior enforcement to reduce this pull factor. As such,
     ICE will continue to conduct interior enforcement actions in line with the agency's mission and
     the laws passed by Congress to uphold the rule oflaw.

                                  MANAGING THE DETAINED POPULATION

            ICE oversees the civil immigration detention of one of the most highly transient and
     diverse populations of any detention or correctional system in the world. This entails the
     execution of a highly complex range of services and significant dedicated resources to areas such
     as medical care for detainees and transportation of aliens, including single adults, family units,
     and UAC.

             ICE takes the health, safety and welfare of those in its custody extremely seriously.
     Comprehensive medical care is provided from the moment detainees arrive into ICE custody and
     throughout the entirety of their stay. All ICE detainees receive a medical intake screening,
     which includes mental health, within 12 hours of arriving at each detention facility, a full health
     assessment within 14 days of entering ICE custody or arrival at a facility, and access to daily sick
     call and 24-hour emergency care. In FY 2018, ICE spent $269 million on health care services.

             With regard to transportation, ICE transports aliens domestically for purposes of
     detention, release, and transfer to other agencies, in accordance with existing laws and policies.
     Transportation may be from the Southwest Border after apprehension to the interior of the
     country, between ICE'S interior Areas of Responsibility(AORs), or between agencies(ICE does
     not maintain custody of UAC outside the responsibility of transportation between CBP and
     Health and Human Services). In FY 2018, ICE spent $475 million on these transportation costs,
     and is requesting $557 million to support the efficient and expeditious transportation of aliens
     going forward.

                                         ALTERNATIVES TO DETENTION

             As of July 2019, ICE'S non-detained docket has grown to more than 3 million aliens,
     including more than 1 million who have already received a final order of removal from an U.3
     Due to its very limited detention capacity, ICE must generally reserve its detention space for
     those who pose a national security, public safety, or flight risk. Thus, when an alien is not
     subject to mandatory detention, ICE maintains the authority to release aliens on a case-by-case
     basis in accordance with existing laws and regulations and based on the totality of the
     circumstances in each case.

            ICS's ATD program is a tool that monitors compliance of some non-detained aliens
     going through removal proceedings. Due to the extremely high volume of CBP apprehensions at
     the border, the growing size of ICE's non-detained docket, and the current backlog of more than


     3 ICE   National Docket data is a snapshot as of July 6, 2019.
                                                                5


                                                        EXHIBIT K
                                                        Page 137
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.536 Page 38 of 55




     900,000 cases before the immigration courts, the budget includes funding for the ATD program
     to further increase the number of average daily participants to 120,000. This is in addition to
     existing enrollments, which have increased from 23,000 in FY 2014 to more than 100,000 as of
     July 2019.

             However, it is important to understand that ATD has significant limitations, especially
     considering ICS's other resource needs. First, individuals, and especially family units, on ATD
     abscond at significant rates. In FY 2019 year-to-date4,the absconder rate for family units stands
     at 26.2 percent, significantly higher than the 12 percent absconder rate for non-family unit
     participants, demonstrating the growing challenges such enrollments create for immigration
     enforcement. Moreover, ATD has been found to be especially ineffective in effectuating
     removals of aliens so ordered by an irnrnigration judge or for those who have recently arrived in
     the United States and lack community ties. Without sufficient numbers of Fugitive Operations
     officers to search for and arrest aliens who fail to comply with ATD,as well as sufficient
     detention space for those aliens to be detained once they are located and arrested, ATD will
     continue to offer limited incentive for aliens to comply.

                                                LEGAL SUPPORT

            Additional resources are also requested in FY 2020 to ensure that ICE's Office of the
    Principal Legal Advisor (OPLA) is able to carry out its statutory responsibility to prosecute
    administrative immigration cases before the DOJ's immigration courts.5 During FY 2018, OPLA
    attorneys prosecuted more than 800,000 immigration-related cases before the irnrnigration courts
    obtaining 122,750 orders of removal for a ratio of 156 cases per immigration line attorney versus
    the FY 2017 ratio of 135 cases per irnrnigration line attorney. While Congress has increased the
    number of funded DOJ immigration judges and support positions during recent budget cycles,
    OPLA funding has not kept pace. Without these dedicated attorneys, the immigration court
    process simply does not work. To handle this growing immigration court system, OPLA will need
    to hire 128 additional attorneys and 41 additional support staff. Without this funding, irnrnigration
    judges will be unable to effectively manage their dockets and ICS's enforcement efforts will fall
    short of Administration objectives to appropriately enforce federal law..6

                COMBATTING TRANSNATIONAL CRIMINAL ORGANIZATIONS

             ICS's Homeland Security Investigations (HSI) protects the United States against terrorists
     and other criminal organizations through criminal and civil enforcement of federal laws governing
     border control, customs, trade, and irnrnigration. As the largest investigative arm of DHS, HSI
     utilizes its broad legal authorities to investigate immigration and customs violations, including
     those related to export control, human rights abuses, narcotics, weapons and contraband
     smuggling, financial crimes, cybercrime, human trafficking and smuggling, child exploitation,
     intellectual property infringements, transnational gangs, immigration document and benefit fraud,
     and worksite enforcement. The FY 2020 Budget maintains HSI's critical operations abroad,


     4As of May 31, 2019.
    5 6 U.S.C. § 252(c).
    6 In addition to representing DHS in proceedings before EOIR, OPLA is responsible for advising ICE leadership and
    operational personnel on legal matters and addressing an array of other litigation and legal matters facing the
    agency, which have seen significant increases in tempo and complexity.
                                                           6


                                                    EXHIBIT K
                                                    Page 138
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.537 Page 39 of 55




     supports hiring of an additional 150 special agents and increases our efforts to target and combat
     dangerous transnational gangs and other criminal organizations.

            In FY 2018, HSI agents arrested 44,069 individuals, making 34,344 criminal arrests and
    9,725 administrative arrests. FY 2018 was a positive year for many of our key enforcement
    initiatives and we continue to request resources to sustain and improve on our successes. HSI
    made 4,333 arrests of gang leaders, members, and associates, including 959 Mara Salvatrucha
    (MS-13) members. Our special agents and investigators helped take more than 900 firearms off
    the streets through these criminal investigations, and we hope to build on that success going
    forward. We continue targeting transnational criminal gangs like MS-13. Results from across the
    country show that these policies are working and help make communities safer for all children,
    including UACs and recent immigrants, who are frequently the prime targets for initiation,joining
    the very gangs for which they have purported to flee their home countries.

             HSI identified and assisted more than 1,562 crime victims in FY 2018, including 308
     human trafficking victims and 859 child exploitation victims. We initiated more child exploitation
     cases and achieved more arrests, indictments and convictions paying immediate dividends when
     you consider the long-term, lasting damage these criminals can inflict upon their young victims.
     HSI is prioritizing the identification and rescue of child victims of sexual exploitation, working to
     disrupt and dismantle the transnational criminal organizations(TCOs)responsible for the sexual
     exploitation of children through cyber-crime and child sex tourism. Knowing that criminal
     activities involving the sexual exploitation of children routinely cross our physical and virtual
     borders, we are continuing efforts to increase global collaboration in these investigations.

             Since April 2019, HSI has dedicated over 400 personnel to combatting the increase in
     fraudulent family relationship claims at the Southwest Border. These personnel are protecting
     children from being smuggled and are identifying and disrupting the criminal organizations that
     generat false documents and smuggle children. To date, this effort has resulted in the identification
     of 400 fraudulent families, the discovery of 991 fraudulent documents or claims, and the
     presentation of 790 individuals for prosecution, 682 of which have been accepted. Additionally,
     HSI has identified 59 fraudulent UACs in CBP custody, prosecuting 58 ofthem. In addition, these
     teams have successfully expanded a rapid DNA pilot project with the assistance of U.S. Border
     Patrol. As of July 15, 2019, rapid DNA testing has been established at multiple locations along
     the southwest border as another tool to help investigators identify suspected fraudulent family
     units. This testing is being utilized to identify child exploitation, human smuggling and trafficking,
     and to help remove children from these dangerous situations.

            HSI conducted 5,981 Employment Eligibility Verification (Form 1-9) inspections; issued
     over $10.0M in judicial fines,forfeitures and restitutions against employers found to be in violation
     of employment eligibility verification requirements; conducted over 1,500 presentations to 8,257
     employers regarding the requirements and benefits of the ICE Mutual Agreement between
     Government and Employers(IMAGE)program,designed to reduce unauthorized employment and
     minimize fraudulent identity documents; and certified 18 exceptional employers as new IMAGE
     members. Through the Visa Security Program, HSI screened approximately 2.2 million non-
     immigrant visa applicants at 36 high-risk posts.

             Narcotics enforcement efforts throughout FY 2018 resulted in more than 11,400 criminal
     arrests and the seizure of approximately 1 million pounds of illicit narcotics. Our workforce is
                                                       7


                                                EXHIBIT K
                                                Page 139
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.538 Page 40 of 55




     dedicated to disrupting and dismantling the TCOs responsible for the manufacture, distribution
     and sale of these illegal and deadly drugs. Leveraging the Border Enforcement Security Task
     Force, or BEST unit resources, HSI is increasing investigation and enforcement activities
     combating organizations that illicitly introduce and distribute fentanyl, heroin, methamphetamine
     and cocaine into and throughout the United States.

             In addition to leveraging domestic assets, HSI works closely with attaché personnel
     deployed to 77 offices in 51 countries worldwide. These personnel are uniquely positioned to
     utilize established relationships with host country law enforcement, including Transnational
     Criminal Investigative Units (TCIUs). These TCIUs are composed of DHS-vetted and -trained
     host country counterparts who have the authority to investigate and enforce violations of law in
     their respective countries. The use of TCIUs enables HSI to promote direct action on its
     investigative leads while respecting the sovereignty of the host country and cultivating
     international partnerships. These efforts, often thousands of miles from the U.S.-Mexico border in
     countries like Colombia and Panama, act as an outer layer of security for our Southwest Border.

             Terrorism remains one of the most significant threats law enforcement faces in protecting
     the homeland. Our counterterrorism and anti-criminal exploitation efforts seek to prevent terrorists
     and other criminals, such as human rights violators, from exploiting the Nation's immigration
     system. HSI's overstay analysis efforts provide timely, relevant, and credible information on
     entry, exit, and immigration overstay status of visitors to the United States in order to enhance
     security, facilitate legitimate trade and travel, and ensure the integrity of the immigration system,
     all while protecting the privacy of visitors.

                   POSITIONING OUR WORKFORCE TO MEET THE MISSION

             The FY 2020 Budget includes $313.9 million to hire additional personnel critical to
     mission success. This funding would allow ICE to hire 850 ERO Officers, 150 HSI Criminal
     Investigators, 128 attorneys, and 538 support staff including intelligence analysts, case
     management specialists, and other operational support personnel. For ICE to be able to address
     the crisis, these positions are urgently needed.

           INVESTING IN INFORMATION TECHNOLOGY AND INFRASTRUCTURE

            The FY 2020 Budget includes $7.8 million to fund the deployment and modernization of
     ICE'S information technology applications — systems infrastructure that support our front-line
     personnel and improves information sharing with DHS and partner organizations.

              Tactical Communication (TACCOM) is an integral part of all successful ICE law
     enforcement operations, including criminal apprehension, emergency response, surveillance, and
     multi-agency task force operations. In addition to daily operational needs, TACCOM provides
     critical support necessary for National Special Security Events(NSSEs) and responses to natural
     and man-made disasters. ICE needs to procure and deploy multi-band mobile and portable radios
     and the required radio infrastructure nationwide to support interoperability communications,
     improve officer safety, increase mission effectiveness, and reduce capability gaps. The FY 2020
     Budget sustains $53.6 million in IT resources for this effort.



                                                      8


                                               EXHIBIT K
                                               Page 140
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.539 Page 41 of 55




             In addition to information technology enhancements, ICE facilities and vehicle
     recapitalization plans are funded within the FY 2020 Budget. An additional $71 million is
     requested to make vital repairs and sustain ICE owned facilities, many of which house over 3,500
     migrant detainees. Funding for the 5-year vehicle recapitalization plan is also included, providing
     $49.4 million to support the lease and acquisition of 1,000 new law enforcement vehicles. With
     over 12,000 vehicles in the inventory, this 5-year plan is critical to ensuring our officers and agents
     have law enforcement assets that meet daily demands including mileage and age replacement
     thresholds. Underfunding the plan would increase the officer safety risk, vehicle and technology
     obsolescence, and cost of replacement.

             ICE relies on the availability of these mission-essential systems to perform critical
     functions across the enterprises. These systems, in turn, rely on modem and up-to-date
     infrastructure to ensure operational readiness and optimal performance.

                                            LEGISLATIVE CHANGES

               By requiring the release of family units before the conclusion of inimigration
     proceedings, seemingly well-intentioned court rulings, like those related to the Flores Settlement
     Agreement(FSA), and legislation like the TVPRA,in its current form, are exploited by
     transnational criminal organizations and human smugglers. In fact, smugglers may provide a
     discount to family units or those purporting to be family units, because having a minor in the
     group creates barriers to immigration enforcement. Additionally, they have created an entire
     illicit industry, with untold millions of dollars being made through the sale, rental, and recycling
     of children utilized by unscrupulous adults to pose as family units. These same loopholes also
     encourage parents to send their children on the dangerous journey north, and further incentivizes
     illegal immigration. As the record numbers indicate, these loopholes have created an enormous
     pull-factor. Amendments to the laws and immigration court processes are needed to help ensure
     the successful repatriation of aliens ordered removed by an immigration judge.

                                               CONCLUSION

             Every day, the dedicated, courageous, professional men and women at ICE work to
     promote homeland security and public safety through broad enforcement of over 400 federal laws
     governing border control, customs,trade, and immigration. We have and will continue to exercise
     all lawful authorities we possess to secure the border and to ensure the integrity of the immigration
     system; our success, however, rests on Congress' shoulders, and we need your support.

             ICE continues to faithfully implement the laws established by Congress to protect the
     integrity and credibility of our country's borders, as well as our national security and the safety of
     communities nationwide. Our agency continues to work to balance effective law enforcement with
     the large number of aliens, including family units, arriving at our borders. The increase in the flow
     of migrants and the change in those arriving at our border are putting migrants, particularly young
     children, at risk of harm from smugglers, traffickers, criminals, and the dangers of the difficult
     journey, and are placing unsustainable pressure on our entire immigration system.

            Our workforce also remains dedicated to eliminating the transnational criminal
     organizations responsible for the manufacture, distribution and sale of illegal and deadly drugs.
     Opioids, in particular, continue to devastate communities across America. As part of this
                                                        9


                                                EXHIBIT K
                                                Page 141
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.540 Page 42 of 55




     Administration's all-of-government approach to combatting this epidemic, ICE is determined to
     work with its local law enforcement partners to meet this crisis head-on and reverse the
     unacceptable toll these substances are taking on our communities.

             Eighteen years after 9/11, the threat of terrorism to the homeland remains significant and
     is now more diffuse than ever. The investigative authorities bestowed by Congress will allow ICE
     to continue to deploy innovative approaches to safeguard our national security and keep Americans
     safe by combating terrorism at home and abroad.

             Funding people, technology, and equipment are especially prudent investments given
     today's challenges. We believe no other investment will return more operational value on every
     dollar than the extraordinary men and women of ICE. Removing illicit narcotics, dismantling
     gangs, and detaining and removing illegal aliens along with ICE's ability to counter emerging
     threats will continue to be important investments in the safety and security of the Nation into the
     future.

             Ultimately, to solve the border crisis, we must work collectively to ensure the integrity of
     the immigration system, as a whole. Failing to adequately resource interior enforcement efforts—
     such as fugitive operations, detention beds, and ICE attorneys creates nothing more than the
     appearance of border enforcement. Perhaps that is what some people want; however, it creates a
     pull factor that ultimately drives more people to make the dangerous journey to the United States,
     incentivizes more illegal activity, and delays justice for those with meritorious claims for asylum.

            As a nation of laws, we owe it to the citizens of our country to maintain the integrity of our
     immigration system, especially when faced with a serious and ongoing national crisis.
     Accordingly, I ask that you provide the funding sought in the President's FY 2020 budget for ICE.

            Thank you again for inviting me to testify today. I am honored and humbled to represent
     the more than 20,000 American patriots with U.S. Immigration and Customs Enforcement. I
     look forward to your questions.




                                                      10


                                               EXHIBIT K
                                               Page 142
Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.541 Page 43 of 55




                Exhibit L          EXHIBIT L
                                   Page 143
            Department of Homeland Security                                     U.S.Immigration and Customs Enforcement




                                         Department of Homeland Security
                                          U.S.Immigration“儿d Customs Enforcement
                                                       Budget Overview




Page 144
EXHIBIT L
                                                        Fiscal Year 2020
                                                  Congressional Justification
                                                                                                                          Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.542 Page 44 of 55




                                                             ICE - I
            Department of Homeland Security                                  U.S. Immigration and Customs Enforcement
                                                         Table of Contents
            U.S. Immigration and Customs Enforcement                                                               1
            Appropriation Organization Structure                                                                   3
            Strategic Context                                                                                      4
            Budget Comparison and Adjustments                                                                     10
            Personnel Compensation and Benefits                                                                   16
            Non Pay Budget Exhibits                                                                               17
            Supplemental Budget Justification Exhibits                                                            19




Page 145
EXHIBIT L
                                                                                                                        Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.543 Page 45 of 55




                                                              ICE - 2
            U.S. Immigration and Customs Enforcement                                 Operations and Support




                                         Department of Homeland Security
                                         U.S. Immigration and Customs Enforcement
                                                         Operations and Support




Page 146
EXHIBIT L
                                                             Fiscal Year 2020
                                                       Congressional Justification
                                                                                                              Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.544 Page 46 of 55




                                                                ICE — O&S - 1
            U.S. Immigration and.Customs Enforcement                                            Operations and Support
                                                                          Table of Contents
            Operations and Support                                                                                  1
                   Budget Comparison and Adjustments                                                                3
            Justification                                                                                          16
            Performance                                                                                            16
                   Personnel Compensation and Benefits                                                             30
                   Non Pay Budget Exhibits                                                                         32
                   Mission Support — PPA                                                                           34
                            Budget Comparison and Adjustments                                                      34
                            Personnel Compensation and Benefits                                                    39
                            Non Pay Budget Exhibits                                                                41
                   Office ofthe Principal Legal Advisor — PPA                                                      51
                            Budget Comparison and Adjustments                                                      51
                            Personnel Compensation and Benefits                                                    54
                            Non Pay Budget Exhibits                                                                56
                   Homeland Security Investigations — PPA                                                          61




Page 147
                            Budget Comparison and Adjustments




EXHIBIT L
                                                                                                                   61
                            Personnel Compensation and Benefits                                                    65
                            Non Pay Budget Exhibits                                                                66
                            Domestic Investigations — PPA Level II                                                 68
                            International Operations — PPA Level II                                                82
                          Intelligence — PPA Level II                                                              90
                   Enforcement and Removal Operations — PPA                                                        98
                            Budget Comparison and Adjustments                                                      98
                            Personnel Compensation and Benefits                                                   103
                            Non Pay Budget Exhibits                                                               104
                            Custody Operations — PPA Level II                                                     106
                            Fugitive Operations — PPA Level II                                                    126
                            Criminal Alien Program — PPA Level II                                                 135
                            Alternatives to Detention — PPA Level II                                              146
                            Transportation and Removal Program — PPA Level II                                     155
                                                                                                                         Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.545 Page 47 of 55




                                                                                ICE — O&S - 2
            U.S. Immigration and Customs Enforcement                                                                        Operations and Support
                                                        Program Changes                                       FY 2020 President's Budget
                                                      (Dollars in Thousands)                           Positions         FTE           Amount
              Mission Support                                                                                      -             -           $4,975
            Program Change 8 - ICE Workstation Refresh                                                             -             -         $16,000
              Mission Support                                                                                      -             -         $16,000
            Program Change 9 - Office of Professional Responsibility Investigations                                -             -           $9,986
              Mission Support                                                                                      -                         $9,986
            Program Change 10 - TECS Modernization                                                                 -                       $23,300
              Homeland Security Investigations                                                                     -             -          $23,300
                Domestic Investigations                                                                            -             -          $23,300
            Program Change 11 - Transportation and Removal Increase                                                -             -          $56,872
              Enforcement and Removal Operations                                                                   -             -          $56,872
                Transportation and Removal Program                                                                 -             -          $56,872
            Program Change 12 - Wiretaps for Criminal Investigators                                                -             -          $15,500
              Homeland Security Investigations                                                                     -             -          $15,500
                Domestic Investigations                                                                            -             -          $15,500
            Total Program Changes                                                                             1,672            838         $598,195




Page 148
EXHIBIT L
                                                                                                                                                      Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.546 Page 48 of 55




                                                                                      ICE — O&S - 15
            U.S. Immigration and Customs Enforcement                                                                                         Operations and Support
            Program Change 1— ADP Increase to 54,000:

            Description
            In FY 2020,ICE requests an increase of 0 positions, 0 FTE, and $77.8M for detention beds. ICE FY 2020 funding will support 51,500 adult beds
            and 2,500 family beds, for a total of54,000 detention beds. Ofthe requested adult beds, 48,965 will be funded from discretionary appropriations
            and 2,535 will be funded by mandatory fees. The average daily rate for direct costs is projected to total $129.64 for adult beds, including facilities,
            guards, healthcare, and other costs directly tied to administering the detention program. Family beds are funded through fixed-price contracts and
            are thus not dependent on the average daily population(ADP)level. An average daily rate for family beds can be calculated by dividing the total
            funding requirement of$270.1M by the projected family ADP of 2,500 for an effective family bed rate of$295.94. Additional detail on the bed
            rate methodology is provided in the Custody Operations Level 11 PPA description. The base for this program in FY 2019 is 0 positions, 0 FTE, and
            $2,238.4M for adult beds and $290.9M for family beds.

            Justification
            The FY 2020 increase sustains the trend of increasing ADP seen in recent fiscal years. The cumulative ADP at the end ofFY 2018 was 42,188
            (40,075 adult and 2,113 families). Operational factors are expected to drive increases to ADP in FY 2020, on top of increases in arrests, charging
            documents, and detainers issued. CBP border apprehensions and corresponding transfers into ICE detention went up significantly in FY 2018 after
            a slight decline in FY 2017, with border apprehension offamily units increasing by 30.5% and adult apprehension increasing by 28.1%. Interior
            enforcement continues to be a steady focus since the issuance ofEO 13768 in January 2017. In FY 2018, ICE arrests and charging documents have
            increased by 11% and ICE detainers have increased by 24% over FY 2017. Interior enforcement and rising border activity will drive the




Page 149
            requirement for additional detention beds. The requested increase of$77.8M will partially support a total of54,000 beds in FY 2020, an increase




EXHIBIT L
            of 2,000 ADP over the FY 2019 President's Budget.

            ICE expects several factors could significantly impact operational conditions in FY 2019 and FY 2020, including EO hiring, policy changes
            impacting enforcement activities, increased border flows, asylum claims, Executive Office for Immigration Review (EOIR) hearing times,
            inconsistent cooperation from recalcitrant countries, extended legal processes for aliens apprehended in the interior, and increases in encountered
            alien populations ineligible for quick-turn apprehension and removal. All of these factors have the potential to increase the ADP level. Funding for
            54,000 beds lies within the upper bound ofthe 75% confidence interval of the ERO Law Enforcement Systems and Analysis(LESA)forecast for
            FY 2020.

            Performance
            This request supports DHS Mission 3, Enforce and Administer Our Immigration Laws, Goal 3.2, Prevent Unlawful Immigration. An increase in
            detention capacity is critical to supporting ICE'S ability to apprehend, detain, and remove aliens. As aliens pass through immigration proceedings,
            detention capacity provides ICE with sufficient time and flexibility to gain custody of immigration law violators, ensure compliance with court
            procedures, and efficiently utilize transportation networks to remove priority individuals. By increasing detention capacity to 54,000 beds, ICE will
            be able to manage an increased detainee population resulting from migrant flow at the southern border and the additional apprehensions associated
            with EO implementation.
                                                                                                                                                                      Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.547 Page 49 of 55




                                                                                 ICE — O&S - 16
            U.S. Immigration and Customs Enforcement                                                                                      Operations and Support
            Program Change 2 — ATD Participant Level Increase:

            Description
            The FY 2020 request includes an increase of$30.0M to better support the anticipated increase to 120,000 participants. In FY 2018, ATD projected
            79,000 participants and concluded the fiscal year at 79,500 participants. ATD is projected to conclude FY 2019 at 99,500 participants. The base for
            this program in FY 2019 is $184.4M.

            Justification
            ATD enables ICE to supervise individuals who are moving through immigration proceedings without detaining them. ATD supervises participants
            through a combination of home visits, office visits, alert response, court tracking, and/or technology. ATD enables ICE to supervise a larger
            population of individuals moving through the immigration process than it could detain.

            In response to EO 13768, DHS released guidance entitled Executive Orders on Immigration, on February 20, 2017, directing the Department to no
            longer exempt classes or categories of removable aliens from potential enforcement. Implementation ofthe EO and DHS guidance has already led to
            increases in arrests, charging documents, and detainers issued. CBP border apprehensions have been on the rise, with month-over-month increases
            beginning in the third quarter ofFY 2018. ICE projects that these trends will continue as a result of the increased number ofICE law enforcement
            officers(LEDs) being hired pursuant to the EO.

            Increased apprehensions at the border, particularly offamily units, have taxed ICE'S already overburdened detention system. Without increased
            detention space and court mandates to not hold certain classes of aliens beyond certain time limits, this overburden has forced more releases than ever




Page 150
EXHIBIT L
            before. ICE has used ATD — Intensive Supervision Appearance Program III(ISAP III) in an attempt to manage this increased workload. The lack of
            new mission support and LEOs to appropriately manage the program has led to a skyrocketing population. ICE's ability to monitor the caseload and
            perform appropriate case management is exacerbated by increased backlogs for case processing with both EOIR and USCIS. With an increased
            amount of law enforcement contacts, particularly as ICE reaches and exceeds detention capacity, and an increased burden on all aspects ofthe
            immigration process, it is critical that ICE have available under ATD both sufficient monitoring technology options and the ability to assign
            supplemental reporting requirements to ensure compliance with release conditions.

            Performance
            This proposal supports DHS Mission 3, Enforce and Administer Our Immigration Laws, Goal 3.2, Prevent Unlawful Immigration. This increase in
            funding for ATD is necessary to ensure that ICE has sufficient resources to effectively supervise individuals who are moving through the
            immigration process without detaining them and manage the increased number of apprehensions resulting from increased enforcement in FY 2020.
            The program is projecting an average daily participant level of 120,000 in FY 2020.
                                                                                                                                                                      Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.548 Page 50 of 55




                                                                               ICE — O&S - 17
            U.S. Immigration and Customs Enforcement                                                                                        Operations and Support
            Program Change 3 — Counterintelligence Personnel & Mission Support:

            Description
            The FY 2020 request includes an increase of one position, one FTE, and $57,000 to protect ICE Federal and contractor personnel, data, and
            infrastructure from internal and external threats. The base for this program is seven positions, seven FTE, and $1.5M.

            Justification
            In the past 12 months, considerable threats have been directed against ICE personnel and facilities. Employees have faced harassment and threats in
            their neighborhoods and online while protestors have disrupted operations at several facilities across the country. The ICE Office of Professional
            Responsibility(OPR)and HSI are responsible for assessing, investigating, and documenting internal and external threats against ICE facilities,
            employees, and contractors. During this time, using existing base resources, HSI has reorganized to establish a Threat Management Unit(TMU)to
            efficiently identify, analyze, investigate, and dismantle threats. The TMU coordinates with personnel from OPR and ERO to expedite the analysis of
            suspected threat information and its dissemination to the relevant investigative field office for action.

            This enhancement will fund an additional HSI FTP for identification and assessment of internal and external threats against ICE employees for
            further action by HSI and OPR criminal investigators LEOs. The requested position is:One GS-0132-9/12 Counterintelligence Operations Specialist.

            Performance
            The additional staff will enhance reporting, collection, analysis, and production to better understand and mitigate insider and external threats and




Page 151
            increase protection of critical information and assets.




EXHIBIT L
            Program Change 4 — Counterintelligence Personnel & Mission Support - CI:

            Description
            The FY 2020 request includes an increase offive positions, two FTE, and $0.5M to protect ICE Federal and contractor personnel, data, and
            infrastructure from internal and external threats. The base for this program is seven positions, seven FTE, and $1.5M.

            Justification
            These positions will be placed into the TMU as described in the Counterintelligence Personnel and Mission Support program change.

            This enhancement will fund an additional five HSI FTPs for identification and assessment of internal and external threats against ICE employees for
            further action by HSI and OPR LEDs. The five requested positions are as follows:
            • One GS-0132-14 Counterintelligence Operations Specialist.
            • Two GS-0132-13 Counterintelligence Operations Specialists.
            • Two GS-0132-9/12 Counterintelligence Operations Specialists.
                                                                                                                                                                     Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.549 Page 51 of 55




                                                                                ICE — O&S - 18
            Operations and Support                                                                                    Enforcement and Removal Operations - PPA
            Family Beds:
            FFP contracts are used for detention beds, guard services, and healthcare at ICE'S three FRCs located in South Texas, Karnes County, and Berks
            County. Since these contracts are fixed price, costs do not vary with the number of family detainees. ICE projects total costs of$270.1M in FY 2020
            for family beds. The table below shows the break-out of these costs. Dividing the total funding requirement of$270.1M by the projected family ADP
            of 2,500 results in an effective family bed rate of$295.94. As with adult beds, beginning in FY 2019, ICE no longer includes indirect expenses in the
            derivation of its average daily bed rate for family beds following the SWC realignment.

                                      Projected FFP Contract Costs              FY 2018               FY 2019                    FY 2020
                                         (Dollars in Thousands)                 Enacted               Projected                 Projected
                                  South Texas FRC with Healthcare                     $207,836               $211,161                 $185,829
                                  Karnes County FRC with Healthcare                    $61,002                $61,978                  $64,578
                                  Berks County FRC with Healthcare                     $11,296                $12,117                  $12,780
                                  Other Direct Costs                                      $5,548               $5,637                   $6,865
                                  Total Direct Costs                                  $286,312               $290,893                 $270,052
                                  Indirect Costs                                          $5,112                  N/A                       N/A
                                  Total Costs                                         $291,425                    N/A                       N/A
                                  Effective Family Bed Rate                            $319.37                $318.79                  $295.94




Page 152
            Guaranteed Minimum(GM)Facilities:




EXHIBIT L
            New detention facilities often require significant investment, including renovations to expand facilities or alter the layout to meet ICE-specific
            requirements. Facility owners leverage the need to recoup these costs in negotiations with Federal contracting officers. To achieve favorable bed rates
            in these negotiations, ICE employs GM pricing structures, which contractually require ICE to purchase a certain number of detention beds per month
            regardless of occupation. ICE Office of Acquisition Management(OAQ)uses GM pricing to negotiate the best possible rate for ICE, especially when
            ICE is the sole agency leasing the facility.

            The chart below illustrates ICE'S bed space utilization at facilities with GM pricing structures, excluding FRCs.
                                                                                                                                                                      Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.550 Page 52 of 55




                                                                               ICE — O&S - 117
            Operations and Support                                                                                                             Enforcement and Removal Operations - PPA
                                                                                                                            2018
                                                                           Available                 Daily      YTD FY                Veekly           Guaranteed
              ETLOC                 ity Name           Field0                                                                                                                      Diem Rate Detazlled
                                                                           Capacity"   Capacity   Population   2018 ADP               ADP               Minimum
                                                                                                                          tiltiabon
                                                                                                                                                                    8/1/18-9/30/18: 500(GM); 5119.11.(1-500),
            ELVDFTX   EL VALLE DETENTION FACILITY        SNA     [GSA        260         660         400          52       8%         386      58%,       500       $60.15 (501-660); 10/1/18: 750(GM;$107.40 (1-
                                                                                                                                                                    750), $56.80(751-1000)
                                                                                                                                                                    1455(GM);$114.40(1-1455), $44.13(1456-
            ADLNTCA   ADELANTO ICE PROCESSING CENTER     LOS     IGSA        252        1,940        1,688       1,716     88%        1,719    89%        1,455
                                                                                                                                                                    1940)
                     TACOMA ICE PROCESSING CENTER                                                                                                                   1181 (GM); 5119.53(1-1181), 548.12(1182-
            CSCNWWA                                      SEA      CDF        224        1,575        1,351       1,403     89%        1,367    87%        1,181
                     (NORTHWEST DET CTR)                                                                                                                            1575)
                     OTAY MESA DETENTION CENTER(SAN                                                                                                                 600(GM); 82,814,791.55 Flat Monthly Fee
            CCAS DCA                                     SND      CDF        214        1,142        928         955       84%        926      81%        600
                     DIEGO CDF)                                                                                                                                     [5154.24](1-600), 5138.29(601+)
                     CIBOLA COUNTY CORRECTIONAL
            CIBOCNM                                      ELP     IGSA        212         500         288         277       55%        284      57%        150       150(GM);$87.94 (1-150), $87.94(151-500)
                     CENTER
                     SOUTH TEXAS ICE PROCESSING
            STCDFTX                                      SNA      CDF        143         1,890       1,747       1,756     93%        1,737    92%        1,350     1350(GM);$91.79(1-1,350), 59.88 ;,1,351+)
                     CENTER
            SHERBMN  SHERBURNE COUNTY JAIL               SPM    USMS IGA     88          350         262         270       77%        267      76%        300       300(GM); 5100.00 (1-300), $95.00(301+)
                     BUFFALO(BATAVIA)SERVICE
            BTV                                          BUF      SPC        63          650         587         564       87%        611      94%        400       400(GM);$126.55 (1-400), 817.73(401-650)
                     PROCESSING CENTER
                     HOUSTON CONTRACT DETENTION                                                                                                                     750(GM);$109.24 (1-750), $109.24(750-900),
            HOUICDF                                      HOU      CDF        61         1,000        939         938       94%        966      97%        750
                     FACILITY                                                                                                                                       $40.00 (901-1,000)
                                                                                                                                                                     1600(GM); 562.49(1-1600), 561.35 (1601-1750),
            STWRTGA   STEWART DETENTION CENTER           ATL      IGSA        55         1,916       1,861       1,827     95%        1,849    97%        1,600
                                                                                                                                                                    540.00 (1751-1966)
            RGRNDTX   RIO GRANDE DETENTION CENTER        SNA    USMS IGA      28         672         644         606       90%        595      88%        275       275(GM); 527.50(1-275), 527.50(276-672)
                      FLORENCE SERVICE PROCESSING                                                                                                                   374(GM for FLO and FSF combined); S226.87
            FLO                                          PHO      SPC         28         392         364         400      102%        392      100%       374
                      CENTER                                                                                                                                        (1-374), 50.00(375-712)
                      EL PASO SERVICE PROCESSING                                                                                                                    600(GM); $2,686,786.46 Flat Monthly Fee, $0.00
            EPC                                           ELP     SPC         24         840         816         743       88%        818      97%        600
                      CENTER                                                                                                                                        (601-840)
                      MESA VERDE ICE PROCESSING
            CACFMES                                      SFR      IGSA        23         400         377         378       94%        381      95%        320       320(GM);$125.08 (1-320), 594.93(321-400)




Page 153
                      CENTER




EXHIBIT L
            PIC       PORT ISABEL                        SNA      SPC         18         1.175       1,157       1,121     95%        1,120    95%        800       800(GM); 8135.30 (1-800), $0.00(801-1175)
            WCCPBFL   BROWARD TRANSITIONAL CENTER        MIA      CDF         16          700         684        661       94%         682     97%        700       52,050,620.25 (flat fee)
                      ANNE ARUNDEL COUNTY ORDNANCE
            AAORDMD                                      BAL     IGSA         16         130         114          76       58%        114      88%         40       40(GM);$123.48(1-40), 5118.00(41-130)
                      ROAD CORRECTIONAL CTR
                      MONROE COUNTY DETENTION
            MONROFL                                      MIA      IGSA        14          72          58          63       88%         63      88%         50       50(GM);$87.00 (1-50), $25.00(51-72)
                      CENTER
                      IMMIGRATION CENTERS OF AMERICA
            FRMVLVA                                      WAS     IGSA         14         690         676         664       96%        688      1001%      500       500(GM)$119.82; Above GM S28.26
                      FARMVILLE
                      ELIZABETH CONTRACT DETENTION                                                                                                                  285(GM);$152.26 (1-285), 5138.88(286-300),
            ELZICDF                                      NEW      CDF         12         304         292         291       96%        290      95%        285
                      FACILITY                                                                                                                                      535.52(301+)
                                                                                                                                                                    75(GM for DEAPDMI and CALHCMI
            DEAPDMI   DEARBORN POLICE DEPARTMENT         DET     IGSA         8           8           0           4        44%         2       21%         75       combined); 572.00(1-75), 540.00 '76-125),
                                                                                                                                                                    564.27(126+)
                      IMPERIAL REGIONAL DETENTION
            IRADFCA                                      SND     IGSA         2          704         702         685       97%        698      99%        640       640(GM); 5143.14(1-640), 596.43(641+)
                      FACILITY

                      LASALLE ICE PROCESSING CENTER                                                                                                                 1170(GM for JENADLA and JENATLA
            JENADLA                                      NOL     IGSA        (24)       1,160        1,184       1,135     98%        1,193    103%       1,170
                      (JENA)                                                                                                                                        combined); $76.64(1-1170), S28.28(1171-1560)

                      DENVER CONTRACT DETENTION
            DENICDF                                      DEN      CDF        (36)        848         884         782       92%        878      104%       525       525(GM); 5108.46(1-525), $50.09(526-848)
                      FACILITY
                      KROME NORTH SERVICE PROCESSING
            KRO                                          MIA      SPC        (75)        581         656         495       85%        676      116%       450       450(GM);$154.60 (1-450). $59.39(451+)
                      CENTER
                                                                                                                                                                    75(GM for DEAPDMI and CALHCMI
                      CALHOUN COUNTY CORRECTIONAL
            CALHOMI                                      DEC     IGSA       (€0€)        125         226         216      173%        219      175%        75       combined); $72.00(1-75), $40.00 76-125),
                      CENTER
                                                                                                                                                                    $64.27(126+)
                      FOLKSTON ICE PROCESSING CENTER                                                                                                                544(GM); $1,526,204.00 Flat MontLly Fee (1-
                                                                                                                                                                                                                     Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.551 Page 53 of 55




            JAMESGA                                      ATL     IGSA        1230)       780        1,010        685       88%        1,009    129%       544
                      (D. RAY JAMES)                                                                                                                                544); $30.56(545-780)
            Operations and Support                                                                                                                                        Enforcement and Removal Operations - PPA
                     Notes:(I) Data is reflective of ICE Integrated Decision Support(IIDS) Database, FY 2018 year to date as of as of 09/29/2018.(2) Measures of ICE capacity in the table above reflects contractual facility capacity
                     for ICE detainees which does not necessarily reflect the actual facility capacity. In certain cases, facilities have overflow beds built into their contractual capacity that are used on a temporary basis for higher
                     fluctuations of population in unforeseen circumstances or transitional purposes, such as transfers and removals.

            ICE's current classification system requires that detainees be protected from harm through the assignment of housing with individuals of similar
            background and criminal history. This classification system ensures the safe and orderly operation of detention facilities and protects staff ard
            detainees from harm. Filling every available bed in a detention facility would necessitate housing detainees of varied threat levels together, posing
            serious safety concerns for detainees, officers, staff, and facility owners. ICE consequently maintains a target utilization rate of about 85 to 9t)% of
            total facility capacity, including 100% usage of all GM beds. This target utilization also allows for flexibility to respond to emergencies or other
            unforeseen circumstances that might require immediate availability of detention beds (e.g., charter flight cancellations, surges, or smuggling loads).
            ICE will always make safety and security the primary operational concern at all facilities, including GM facilities.

            As the graph below demonstrates, ICE meets or exceeds its target utilization in almost every instance.

                                                                                                     FY 2018 Capacity Utilization by Facility


              2008


              tSO%
                     165%
              160%




Page 154
              140%




EXHIBIT L
                             102%
                                      9V      97%      96%     96%     93%      95%     9%       94%      94%    93%      92%     90%      89%     88%     88%      88%     88%



                                                                                                                                                                                                                      58%
              60%


              40%


               20%
                                                                                                                                                                                                                                       8%
               f%
                                                        .f                                                                                                                                                                     2
                                                                                                                                                                                              *.z
                                                5
                                                        5
                                                        7


                                                                                                                            Facility

                                                                                        muns FY18 Utilization   mrr
                                                                                                                  ,Tarzet       s % of Capacity Needed to Meet GM
                                                                                                                                                                                                                                              Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.552 Page 54 of 55




                                                                                                                ICE — O&S - 119
            Operations and Support                                                                                                                          Enforcement and Removal Operations - PPA

                   Notes:(1) Refer to GM Utilization Chart above for the full names of the facilities associated with these acronyms;(2)Weekly ADP and FY 2018 YTD ADP data as of 10/01/2018(IIDS as of 09/29/2018);(3)Two
                   facilities began housing ICE detainees under GM contracts within FY 2018: SHERBMN was converted to a GM contract in May 2018, and ELVDFTX was signed in July 2018. ELVDFTX low utilization
                   comparted to GM is a result of it still being in the ramp up phase from the initiation of the contract; and (4)CALHOMI and DEAPDMI utilization combined in graph above.

            Detention Capacity Requirements:
            As evidenced in the chart below, CBP book-ins to ICE custody swung downward from December 2016 to April 2017. However, the number of CBP-
            apprehended illegal migrants booked into ICE custody increased steadily in the last quarter of FY 2018. This upward trend has continued throughout
            FY 2018. Additionally, ICE interior intake has increased since issuance ofEO 13768. ICE anticipates these trends to continue. Nonetheless, CBP
            intake can be volatile and is sensitive to geo-political events and environmental factors beyond ICE'S control. ICE'S FY 2020 ADP estimate may
            change due to the difficulty of projecting ADP related to CBP intake nearly two years in advance. An ADP of 54,000 lies within ERO LESA's upper
            75% confidence interval. The current forecast assumes that operational conditions will remain similar to recent migratory and enforcement trends.
            ICE'S FY 2020 request includes 51,500 adult beds and 2,500 family beds. Ofthe total adult beds, 48,965 are funded in Custody Operations. The
            remaining 2,535 are funded in fee accounts.

                                                                                                                                                                           CBP Intake

                                                                                                   FY 2017-FY 2018ICE Intake                                        — ICE Intake

                                                                                                                                                                            Linear(CBP Intake )
                                                                                                                                                                    — — — Linear (ICE Intake)
                          30,000

                          28;000




Page 155
EXHIBIT L
                          26.000

                          24,000

                          22,000

                          20,000                                              IIIIOW     i IIIIIIMr
                                                                                                 :
                           18,000                                                  11.
                           16.000                           IIIElIIIIII II IVA"Mir
                           14,000                                        IIII
                           12.000                              &I P'P l
                                                                      -M            • w•g -I
                          10,000      -------
                            8.000                                 II1 PPPFr
                            6,000
                                    OCT/16         JAN/17           APR/17            J171.117        OCT/17            JAN/18          APR/18                            OCT119
                                                                                                                                                                                                                             Case 3:19-cv-02491-JLS-WVG Document 15-6 Filed 01/07/20 PageID.553 Page 55 of 55




                                                                                                     ICE — O&S - 120
